EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of March 26, 2018 (the “Effective
Date”), by and between BRE JEFFERSON ST. ANDREWS OWNER LLC, a Delaware limited
liability company (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California
corporation (“Buyer”).
I
SUMMARY AND DEFINITION OF BASIC TERMS
The terms set forth below shall have the meanings set forth below when used in
the Agreement.
TERMS OF AGREEMENT
(first reference in the Agreement)
DESCRIPTION
1.    Property 
(Recital A):
The property situated in the City of Atlanta, County of DeKalb, State of Georgia
described on Exhibit A attached hereto (the “Property”).
2.    Buyer’s Notice Address 
(Section 13):


Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612
Attention: Ana Marie del Rio, General Counsel 
Email: AnaMarie.delRio@SteadfastCo.com 
Phone: (949) 852-0700
Fax No.: (949) 852-0143


With a copy to: 

Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: Christina M. Graham
Phone: (404) 504-7652
Email: cmg@mmmlaw.com



12411789.7
1
 

--------------------------------------------------------------------------------




TERMS OF AGREEMENT
(first reference in the Agreement)
DESCRIPTION
3.    Seller’s Notice Address 
(Section 13):
c/o LivCor, LLC
233 South Wacker Drive, Suite 4200
Chicago, Illinois 60606
Attention: Chris Brace
Telephone: (312) 466-3300
E-mail: brace@livcor.com 
 
With a copy to:
c/o Revantage Corporate Services
222 S. Riverside Plaza, Suite 2000
Chicago, Illinois 60606
Attention: Alec Rubenstein, Esq.
Telephone: (312) 466-3569
E-mail: arubenstein@revantage.com 

And a copy to:




Pircher, Nichols & Meeks LLP
1901 Avenue of the Stars, Suite 1200
Los Angeles, California 90067
Attention: Real Estate Notices
(WBT/AEH File 5656-132)
Telephone: (310) 201‑8900
E-mail: wticknor@pircher.com and ahulbert@pircher.com


4.    Purchase Price 
(Section 2):
$102,800,000.00



12411789.7
2
 

--------------------------------------------------------------------------------




TERMS OF AGREEMENT
(first reference in the Agreement)
DESCRIPTION
5.    Deposit 
(Section 3):
“Initial Deposit” of $1,000,000.00, plus “Additional Deposit” of $1,000,000.00,
if and when made, plus “Extension Deposit” of $1,000,000.00, if and when made.
6.    Option Money (Section 3.1)
7.    Independent Consideration:
8.    Due Diligence Deadline 
(Section 4.2):
$1,000,000.00 of the Initial Deposit (i.e., the entire Initial Deposit)
$100.00
5:00 p.m. Central time on April 25, 2018.
9.    Closing Date 
(Section 6.2.2):
The meaning assigned thereto in Section 6.2.2 unless otherwise agreed in writing
by the parties.
10.    Title Company 
(Section 4.1):
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
11.    Escrow Holder 
and Escrow Holder’s Notice Address 
(Recitals):
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
Attn: Deanna Wilkie
Email: dawilkie@firstam.com
Phone: (312) 917-7238
12.    Broker 
(Section 6.7):
Jones Lang LaSalle
13.    Opening of Escrow:
The Effective Date
14.    Existing Lender:
The lender with respect to the Existing Loan as of the Effective Date, and its
successors and assigns.
15.    Existing Loan:
That certain loan in the initial principal amount of $65,000,000.00 made to
Seller, as borrower, and governed by the Existing Loan Documents.



12411789.7
3
 

--------------------------------------------------------------------------------




TERMS OF AGREEMENT
(first reference in the Agreement)
DESCRIPTION
16.    Existing Loan Documents:
The documents, instruments and agreements evidencing, securing or governing the
Existing Loan, collectively, all of which are described in Exhibit L hereto
(which Exhibit L is sometimes referred to herein as the “Existing Loan Documents
Schedule”).
17.    Existing Loan Exceptions:
The recorded or filed liens, encumbrances and security interests of the Existing
Loan Documents as identified in the Title Report and/or as otherwise disclosed
in writing to Buyer.
18.    Lender Consent Deadline:
5:00 p.m. Central time on May 25, 2018, subject to extension as set forth in
Section 6.2.2 below.



II

RECITALS
A.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the following (collectively, the “Property”): (i) fee simple
interest in the real property legally described in Exhibit A attached hereto,
and Seller’s right, title and interest in and to any easements and other
appurtenances thereto, including, without limitation, all water and water rights
(collectively, the “Real Property”); (ii) any buildings and other improvements
located on the Real Property and all of Seller’s right, title and interest in
and to all fixtures located on the Real Property (collectively, the
“Improvements”); and (iii) Seller’s right title and interest in and to the
following, (a) any leases or other agreements for occupancy of the Real Property
or the Improvements (collectively, and with all amendments, supplements or
addenda thereto or guaranties thereof, the “Leases”), all rents and other
recurring charges paid or payable by tenants to the landlord under the Leases,
subject to the prorations set forth in this Agreement (collectively, “Rents”)
and any refundable security or pet deposit made by tenants under the Leases that
have not been applied pursuant to the terms of the Leases (collectively, the
“Tenant Security Deposits”); (b) any machinery, equipment, tools, materials,
furniture, furnishing, supplies and other tangible personal property owned by
Seller or its property manager and located in or on the Real Property or the
Improvements and used exclusively in connection with the Real Property
(collectively, the “Personal Property” the material Personal Property as of the
date hereof is identified on Exhibit J attached hereto); (c) any maintenance,
repair, improvement, utility, telecommunications, janitorial, gardening and
other service, supply or vendor


12411789.7
4
 

--------------------------------------------------------------------------------




contracts for the operation, leasing, maintenance or repair of the Property, in
each case, that may be transferred without the consent of a third party or for
which such consent has been obtained (collectively, the “Service Contracts”; the
Service Contracts as of the date hereof are set forth on Exhibit H attached
hereto) (provided that the term “Service Contracts” shall in no event include
any existing property management agreement nor any national, regional or other
multi-property contracts made by Seller, the property manager, or their
respective affiliates thereof, all of which shall be terminated by Seller with
respect to the Property as of the Closing at the Seller’s sole expense); and
(d) any plans, specifications and drawings with respect to the Property that are
assignable and in the Seller’s or the property manager’s possession, and any
governmental licenses, permits, authorizations and approvals for the Real
Property and the Improvements, in each case, that may be transferred without the
consent of a third party or for which such consent has been obtained
(collectively, the “Plans and Approvals”) and (e) all entitlements and
intangible personal property of Seller or Seller’s property manager used solely
in connection with the design, construction, ownership, occupancy, use,
management, operation, maintenance, repair or ownership of the Real Property,
including any assignable warranties and guaranties and including, without
limitation, Property specific logos and Property specific marketing material,
all phone number(s) for the Real Property, all fax number(s) for the Real
Property and including any rights Seller or its property manager may have to the
name “Jefferson at Perimeter” (collectively, the “Intangible Property”, but
excluding in each case above any “Reserved Company Assets” (as defined below).
B.    Initially capitalized terms used in the Recitals and elsewhere in this
Agreement shall have the meanings ascribed to them in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree that the terms
and conditions of this Agreement and their instructions to First American Title
Insurance Company (“Escrow Holder”) with regard to the Escrow created pursuant
hereto are as follows:












12411789.7
5
 

--------------------------------------------------------------------------------




III

AGREEMENT
1.    Agreement of Purchase and Sale. Seller agrees to sell the Property to
Buyer, and Buyer agrees to purchase the Property from Seller, at the Closing for
the Purchase Price and upon the terms and conditions set forth in this
Agreement. Notwithstanding anything to the contrary contained in this Agreement
or in the “Closing Documents” (as defined below), the term “Property” shall not
include any of the following items, all of which are excluded from the sale by
Seller to Buyer hereunder (and all of which shall be retained by Seller at
Closing) (collectively, the “Reserved Company Assets”): all cash, cash
equivalents (including certificates of deposit) on hand or in any bank account,
operating account or other account maintained in connection with the ownership,
management or operation of the Property including any non-refundable security
deposits (but without limiting the credits to Buyer under Section 6.9 for Tenant
Security Deposits, prepaid rents or other matters), deposits held by third
parties (e.g., utility companies), accounts receivable and any right to a refund
or other payment relating to a period prior to the Closing, including any real
estate tax refund (subject to the prorations hereinafter set forth), bank
accounts, claims or other rights of Seller against any present or prior partner,
member, employee, agent, manager, officer or director of Seller or its direct or
indirect partners, members, shareholders or affiliates, any refund in connection
with termination of Seller’s existing insurance policies, any insurance claims
or proceeds arising out of or relating to events that occur prior to the Closing
Date subject to the terms of Section 8 of this Agreement, all contracts between
Seller and any law firm, accounting firm, property manager, leasing agent,
broker, environmental consultants and other consultants and appraisers entered
into prior to the Closing (other than Service Contracts that are assumed by
Buyer under this terms of Section 7), any proprietary or confidential materials
(including any materials relating to the background or financial condition of a
present or prior direct or indirect partner or member of Seller), the internal
books and records of Seller relating, for example, to contributions and
distributions prior to the Closing, any software, websites, marketing brochures
or other marketing materials, any trademarks, trade names, brand marks, brand
names, trade dress or logos relating thereto except as provided in the
definition of Property above (without taking into account the exclusion therein
for Reserved Company Assets), any development bonds, letters of credit or other
collateral held by or posted with any governmental entity or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property, any fixtures, personal property or other assets that
are owned by (a) the supplier or vendor under any Service Contract, (b) the
tenant under any Lease and (c) the property manager of the Property, any other
intangible property that is not used exclusively in connection with the
Property.






12411789.7
6
 

--------------------------------------------------------------------------------




2.    Purchase Price. Buyer shall pay the Purchase Price to Seller for the
Property as provided in Section 3 below (the “Purchase Price”).
3.    Payment of Purchase Price.
3.1    Independent Consideration; Initial Deposit. Within two (2) Business Days
following the Effective Date, Buyer shall deposit the Independent Consideration
and the Initial Deposit with Escrow Holder by wire transfer of immediately
available funds. Escrow Holder shall immediately release to Seller the full
amount of the Independent Consideration. At Buyer’s discretion, Escrow Holder
shall place the Deposit in one or more government insured interest-bearing
accounts satisfactory to Buyer (which shall have no penalty for early
withdrawal), and shall not commingle the Deposit with any funds of Escrow Holder
or any other person or entity. Any interest earned on the Deposit while held by
Escrow Holder shall be added to and be disbursed in the same manner as the
principal portion of the Deposit. If this Agreement is terminated pursuant to
Section 5.2 by reason of Seller’s default under this Agreement, pursuant to
Section 4.1.2 by reason of an “Environmental Change” (as defined herein), the
failure of satisfaction of the conditions benefiting Buyer under Section 4.4, or
the termination of this Agreement pursuant to Section 6.2.3(g) or Section 8.3,
then the Deposit (including the Option Money, but less the Independent
Consideration, which shall be paid to Seller) shall be returned to Buyer, and
neither party shall have any further obligation or liability to the other (other
than those obligations that expressly survive a termination of this Agreement).
Except as otherwise provided in the immediately preceding sentence, if this
Agreement is terminated for any other reason or no reason then the Option Money
shall not be returned to Buyer but shall instead be immediately delivered by
Escrow Holder to Seller and Seller shall be entitled to retain the same. If
Buyer fails to deliver the Independent Consideration and the Initial Deposit
into Escrow strictly as and when contemplated herein, this Agreement shall
automatically terminate and neither party shall have any further rights or
obligations hereunder except for those obligations which by their terms
expressly survive any termination of this Agreement (the “Surviving
Obligations”). Notwithstanding anything in this Agreement to the contrary, Buyer
and Seller hereby agree and acknowledge that the Independent Consideration shall
be paid to Seller and deemed completely nonrefundable for any reason as
consideration for the rights and privileges granted to Buyer herein, including
any and all rights granted to Buyer to terminate this Agreement prior to the Due
Diligence Deadline.










12411789.7
7
 

--------------------------------------------------------------------------------




3.2    Additional Deposit. Unless Buyer terminates this Agreement in accordance
with the terms of Section 4.2, then upon the expiration of the Due Diligence
Deadline: (a) the Initial Deposit shall become non-refundable to Buyer except in
the event of the Seller’s breach or as otherwise expressly provided in this
Agreement, and (b) within two (2) Business Days after the expiration of the Due
Diligence Deadline, Buyer shall deposit the Additional Deposit with Escrow
Holder by wire transfer of immediately available funds and the Additional
Deposit shall be non-refundable to Buyer except in the event of Seller’s breach
or as otherwise expressly provided in this Agreement. The Initial Deposit and,
when made, the Additional Deposit, and, if made, the Extension Deposit, are
collectively referred to herein as the “Deposit” and shall include all interest
which accrues thereon while held by Escrow Holder. Upon the Closing, the Deposit
shall be credited to the Purchase Price. Unless Buyer terminates this Agreement
in accordance with the terms of Section 4.2, then upon the expiration of the Due
Diligence Deadline if Buyer thereafter fails to deliver the Additional Deposit
into the Escrow Account strictly as and when contemplated herein, such failure
shall constitute a material breach of this Agreement by Buyer and Seller shall
have the right, by delivering written notice to Escrow Holder and Buyer within
five (5) days after such failure, to terminate this Agreement and receive and
retain the Initial Deposit as liquidated damages pursuant to Section 5.1 below,
and thereafter neither party shall have any further rights or obligations
hereunder except for the Surviving Obligations.
3.3    Closing Cash Payment. The balance of the Purchase Price remaining after
credit for the Deposit, adjustments for Buyer’s acquiring the Property subject
to the Existing Loan and adjustments for Buyer’s share of proration, costs and
other amounts expressly set forth in this Agreement shall be deposited by Buyer
with Escrow Holder by wire transfer of immediately available funds into Escrow
by 12:00 noon Central time on the Closing Date.
4.    Conditions to Parties’ Obligations.
4.1    Buyer’s Pre-Closing Conditions. Buyer’s obligations under this Agreement
shall be subject to the satisfaction of or waiver by Buyer in Buyer’s sole and
absolute discretion of the following matters described below (collectively, the
“Pre-Closing Conditions”) in the time-frames set forth in this Section 4.1:
4.1.1    Title.
(a)    Buyer acknowledges that, as of the Effective Date, Buyer has been given
access to copies of all of the following items regarding title to the Property:
(a) Title Commitment No. NCS-890356-4-CHI2 with a commitment date of January 28,
2018 prepared by First American Title Insurance Company, for the Property for an
owner’s policy of title insurance (the “Title Report”), (b) all underlying
documents evidencing exceptions to title or otherwise referred to in the Title
Report to the extent such documents are readily available from the Title Company
and (c) a copy of that certain ALTA/ACSM Land Title Survey dated July 11, 2015,
last


12411789.7
8
 

--------------------------------------------------------------------------------




revised August 24, 2015, prepared by Bock & Clark bearing Project No.
201501137-034 (the “Survey”). Buyer, by giving notice to Seller on or before the
date that is ten (10) days prior to the Due Diligence Deadline (the “Title
Objection Deadline”), may object to any matter contained in the Title Report or
matter appearing on the Survey (an “Objection”) in Buyer’s sole and absolute
discretion. Buyer shall be deemed to have waived all rights to make Objections
with respect to all matters shown in the Title Report and all matters that would
be revealed by current, accurate ALTA survey of the Property unless Buyer
delivers an Objection to Seller prior to the Title Objection Deadline. If Buyer
makes any such Objection, Seller may, by giving notice to Buyer on or before the
date that is three (3) days after Buyer’s Objection notice, elect either to
remove such Objections or not to remove such Objections. Seller shall be deemed
to have elected not to remove any such Objection unless Seller elects to remove
any such Objection by giving written notice to Buyer in accordance with this
Section 4.1.1(a). If Seller elects to remove any such Objection, Seller shall
remove the Objection on or before the Closing Date. The procurement by Seller,
at its option, of a written irrevocable, unconditional (subject to the payment
of any fees relating thereto) commitment from the Title Company to issue the
“Title Policy” (defined below) or an endorsement thereto reasonably acceptable
to Buyer insuring Buyer against any Objection shall be deemed a removal thereof
from title to the Property. If Seller elects (or is deemed to have elected) not
to remove any such Objection, Buyer shall have the right, by giving notice to
Seller and the Escrow Holder within five (5) days after receipt of Seller’s
response (or the last day on which Seller could provide a response if no
response is provided), either to terminate this Agreement (in which case the
Deposit less the Option Money shall be returned to Buyer and the Option Money
shall be delivered to Seller), or to withdraw such Objection and waive all
rights with respect to such Objection. If Buyer does not exercise the right to
terminate this Agreement in accordance with this Section 4.1.1(a), Buyer shall
be deemed to have waived such Objection. For the avoidance of doubt, the
following matters shall be deemed to be “Permitted Encumbrances” for all
purposes of this Agreement: (a) rights of tenants under unrecorded leases, as
tenants only, without any right of purchase, offer or first refusal, (b) subject
to the adjustments provided for herein, liens for current real estate taxes and
special assessments which are not yet due and payable, (c) the printed
exceptions, if any, which appear in a standard form Owner’s Policy of Title
Insurance issued by Title Company in the State of Georgia, (d) discrepancies,
conflicts in boundary lines, shortages in area, encroachments and any state of
facts not included on the Survey but which an update of the Survey would
disclose, or which are not shown on the public records, (e) subject to the
adjustments provided for herein, any service, installation, connection or
maintenance charge due after Closing and charges for sewer, water, electricity,
telephone, cable television or gas, (f) any title exception which is approved,
deemed approved or waived by Buyer pursuant to this Section 4.1.1(a), (g) any
exceptions caused by Buyer, its agents, representatives or employees, (h) such
other exceptions as the Title Company shall commit to insure over without any
additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise, subject to
the provisions above relating to any additional insurance, (i) easements and
laws, regulations, resolutions or ordinances,


12411789.7
9
 

--------------------------------------------------------------------------------




including, without limitation, building, zoning and environmental protection, as
to the use, occupancy, subdivision, development, conversion or redevelopment of
the Property currently or hereinafter imposed by any governmental or
quasi-governmental body or authority including any such easements and laws,
regulations, resolutions or ordinances with respect to utilities, (j) any
easement, memorandum of, or similar matter, relating to or memorializing the
“Cable Contract” or the “Laundry Contract” (as described on Exhibit H hereto) or
the vendor’s rights thereunder and (j) the Existing Loan Exceptions.
(b)    Notwithstanding the foregoing, Seller shall have no obligation to cure or
remove any defect or exception to title to the Property or Objection (it being
acknowledged for the avoidance of doubt that Seller shall not be required to
remove, release or discharge any of the Existing Loan Exceptions, (and the same
shall constitute Permitted Exceptions and Buyer shall accept title to the
Property subject to the Existing Loan Exceptions) other than (i) any exceptions
or encumbrances to title which are created by, under or through Seller after the
date of the Title Report without Buyer’s prior consent, and (ii) any Objections
which Seller has specifically agreed, in writing, to cure. Nothing whatsoever
contained in this Agreement shall be deemed or construed to give Buyer any right
to terminate this Agreement by reason of any lien, encumbrance, exception or
other matter created or caused by Buyer or any of Buyer’s affiliates, agents,
consultants, contractors or representatives (collectively, “Buyer’s
Representatives”). The title and survey objection, response and deemed approval
procedure set forth above shall apply to any additional title matter or survey
matter that materially and adversely affects Buyer’s proposed use and
development of the Property which is first reflected upon any update of the
Title Report or Survey that was not originally reflected in the original Title
Report or Survey (a “New Title Matter”), except that (1) the review and
objection period for such New Title Matter shall be the five (5) Business Day
period after Buyer becomes aware of such New Title Matter (whether through an
update of the Title Report, Survey or otherwise), and (2) Buyer shall be deemed
to have waived all rights with respect to any such New Title Matter unless Buyer
objects thereto in a writing delivered to Seller within such five (5) Business
Day period; provided, however the Closing Date, if necessary, shall be delayed
to accommodate the objection and response periods provided for above.












12411789.7
10
 

--------------------------------------------------------------------------------




4.1.2    Physical Inspections. After Buyer has provided to Seller a
certificate(s) of insurance evidencing commercial general liability insurance
coverage for the activities of Buyer and Buyer’s Representatives as required
herein, Seller shall permit Buyer and Buyer’s Representatives to enter upon the
Property during reasonable business hours on Business Days prior to the Closing
or any earlier termination of this Agreement to make and perform such
non-invasive physical environmental evaluations, and other non-invasive physical
inspections, investigations, tests and studies of the physical condition of the
Property as Buyer may elect to make or obtain in Buyer’s sole and absolution
discretion, and such other invasive physical inspections, investigations, tests
and studies as may be consented to by Seller in its sole and absolute discretion
subject to and in accordance with this Section 4.1.2. Buyer shall maintain, and
shall ensure that Buyer’s Representatives maintain, public liability insurance
coverage insuring against any liability arising out of any entry, inspections,
investigations, tests or studies of the Property pursuant to the provisions
hereof. Such insurance coverage maintained by Buyer and Buyer’s Representatives
shall be in the amount of One Million Dollars ($1,000,000.00) per occurrence and
Two Million Dollars ($2,000,000.00) aggregate for injury to or death of one or
more persons in an occurrence and for damage to tangible property (including
loss of use) in an occurrence. The insurance coverage maintained by Buyer shall
(a) name Seller and Seller’s property manager as additional insureds, and
(b) contain a provision that “the insurance provided by Buyer hereunder shall be
primary and non-contributing with any other insurance available to Seller.”
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall not be permitted to undertake any invasive, intrusive or destructive
investigation, testing or study of the Property, including a “Phase II”
environmental assessment, without in each instance first obtaining Seller’s
written consent thereto, which consent Seller may give, withhold or condition in
Seller’s sole and absolute discretion; provided that Buyer may perform customary
testing for Radon at the Property in accordance with the terms of this
Agreement. Prior to any entry onto the Property (and on each and every
occasion), Buyer shall deliver to Seller prior written notice (which may be via
email without requirement for secondary form of delivery), not less than
twenty-four (24) hours prior to such entry, and Seller shall have the right to
have a representative of Seller present to accompany Buyer or Buyer’s
Representatives while any inspections, investigations, tests or studies of the
Property are made or performed. If requested by Seller, Buyer shall provide
Seller the identity of the company or party(s) who will perform such
inspections, investigations, tests or studies and the proposed scope of the
inspections, investigations, tests or studies. Buyer’s right of inspection
hereunder shall be subject to the provisions of Section 4.6 of this Agreement.
Notwithstanding anything to the contrary herein, in the event any environmental
assessment of the Property obtained by Buyer after the Effective Date indicates
a recognized environmental condition at the Property which was not disclosed to
Buyer in any environmental report or otherwise prior to the Effective Date and
which materially and adversely affects Buyer’s proposed use and development of
the Property (an “Environmental Change”), Buyer shall have the right, by giving
notice to Seller and the Escrow Holder on or prior to the Due Diligence
Deadline, to terminate this Agreement in


12411789.7
11
 

--------------------------------------------------------------------------------




accordance with Section 4.2 hereof (provided that any such termination notice
describes in reasonable detail and includes reasonable supporting documentation
regarding the cause of such termination for such recognized environmental
condition), in which case the Deposit (including the Option Money) shall be
returned to Buyer.
4.1.3    Existing Property Documents. After Buyer has deposited the Initial
Deposit into Escrow, Seller shall make available to Buyer and Buyer’s
Representatives (which may be made available on an information website or other
on-line site or at the Property), all materials, data and other information, if
any, in the possession of Seller or Seller’s affiliates or property manager or
leasing agent other than the Confidential Materials (as hereinafter defined)
which relate exclusively to the Property, including any permits, approvals,
entitlements, school impact mitigation agreements, and licenses, whether
approved or in process, with any governmental authority correspondence with or
notices from any governmental authorities, other development rights, studies
(including all traffic, soils, geotechnical and environmental studies and
reports), tests, surveys, reports, plans, agreements and authorizations relating
to or affecting the Property, civil engineering, architectural and landscaping
plans. Seller shall use commercially reasonable efforts to deliver such
information via electronic format or on a website or other on-line site and to
provide such information within two (2) Business Days following the Effective
Date. Further Seller shall provide or make available to Buyer within two (2)
days after the Effective Date, in accordance with the foregoing, the information
set forth on Exhibit K to the extent in the possession or control of Seller and
without any cost to Seller (all documents, instruments and information
pertaining to the Property and the use, management, operation or leasing thereof
that are provided by Seller to Buyer or made available to Buyer shall be
hereinafter referred to as the “Seller Deliveries”). In no event shall Seller be
required to prepare or obtain any information, report, document, survey, study,
report or other item for Buyer not in Seller’s, its affiliates or property
manager’s or leasing agent’s possession. The information made available to Buyer
in the first sentence of this Section 4.1.3 may include the following: monthly
operating statements (year-to-date and two-year historical); year-end financial
statements, audited if available (past 2 years); general ledger (year-to-date
and 2-year historical); and copies of all Leases (notwithstanding the foregoing,
the Leases will not be delivered to Buyer, but may be reviewed and copied by
Buyer at the property management office located at the Property, provided that
upon Buyer’s request, Seller shall deliver to Buyer a sample set of no less than
twenty percent (20%) of the Leases). Buyer acknowledges that much of the
materials, data and other information which Seller may make available to Buyer
or Buyer’s Representatives in connection with Buyer’s evaluation of the Property
were prepared by third parties other than Seller and, in some instances, may
have been prepared prior to Seller’s ownership of the Property. Seller makes no
representation or warranty, and hereby expressly disclaims any representation or
warranty, that any of the materials, data or other information previously or
hereafter delivered or made available to Buyer or Buyer’s Representatives are
true, accurate or complete except as expressly set forth in this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Buyer or any of Buyer’s Representatives be permitted to review any
of the following


12411789.7
12
 

--------------------------------------------------------------------------------




(collectively, the “Confidential Materials”): (i) any third party purchase
inquiries or letters of intent relating to the purchase of the Property or
correspondence and draft agreements with respect to the foregoing or any
appraisals or any economic evaluations of the Property; (ii) Seller’s
organizational documents; (iii) Seller’s or its property manager’s internal
budgets, financial projections, cost-basis data, valuations, reports or
correspondence; and (iv) any documents or materials that are subject to the
attorney/client privilege, that constitute attorney work product, which are
proprietary or that are the subject of a binding confidentiality obligation.
Seller acknowledges and agrees that Buyer, in its sole and absolute discretion,
and its Representatives may review and/or copy (at Buyer’s expense) at the
Property during normal business hours all financial and other books and records
relating solely to the Property, including without limitation the Seller
Deliveries, but excluding the Confidential Materials.
4.1.4    Governmental Authority and Other Inquiries. After Buyer has deposited
the Initial Deposit into Escrow and prior to the Closing Date or earlier
termination of this Agreement, Buyer and Buyer’s Representatives shall have the
right, as part of Buyer’s due diligence investigation, to contact governmental
authorities or quasi-governmental authorities to request documents and records,
including without limitation current and historical real estate tax assessment
information, zoning/building code file review letter, and police and fire
reports/incident history (collectively, “Document Requests”) (but not to have
direct discussions relating specifically to the Property) and to make the
inquiries and have the meetings set forth in clauses (a)-(c) of this
Section 4.1.4 (each, an “Inquiry”), subject, in each case, to the other
provisions of this Agreement. Before any Inquiry by Buyer or any of Buyer’s
Representatives with any governmental authority, Buyer shall provide Seller not
less than twenty-four (24) hours prior written notice (which may be by email)
and Seller shall have the right (but not the obligation) to be present and
otherwise participate in all such inquiries, contacts, interviews and meetings.
Notwithstanding the foregoing, Buyer shall not (a) contact any consultant or
other professional engaged by Seller or its representative that has been
specifically identified in writing to Buyer as “prohibited from contact” without
Seller’s express written consent (which shall not be unreasonably withheld),
(b) contact any Governmental Entity having jurisdiction over the Property
without Seller’s express written consent (which shall not be unreasonably
withheld) other than Document Requests, or (c) contact any member or partner of
Seller, any lender or servicer with respect to any loan to Seller, or any
tenant, in each case without the prior written approval of Seller which may be
given or withheld in Seller’s sole discretion. Consents under this Section may
be given in writing or by e-mail (without requirement for secondary form of
delivery) to Chris Brace (Telephone: (312) 466-3300; E-mail: brace@livcor.com).








12411789.7
13
 

--------------------------------------------------------------------------------




4.2    Buyer Termination Right. Prior to the expiration of the Due Diligence
Deadline, if Buyer determines in Buyer’s sole and absolute discretion that the
Property is not acceptable for any reason whatsoever (or for no reason), Buyer
shall have the right to terminate this Agreement, in which event Buyer shall
deliver to Seller and Escrow Holder a written notice that Buyer elects to
terminate this Agreement. Buyer’s failure to terminate the Agreement in writing
prior to the expiration of the Due Diligence Deadline shall be deemed to
constitute Buyer’s waiver of such right of termination. If this Agreement is
terminated by written notice to Seller and Escrow Holder delivered prior to the
expiration of the Due Diligence Deadline, then (a) the Deposit (less the Option
Money) shall be returned to Buyer and the Option Money shall be delivered to
Seller, (b) Buyer shall return to Seller (or certify to Seller the destruction
of) any and all materials, data and other information relating to the Property
given to Buyer by or on behalf of Seller, and (c) thereafter neither party shall
have any further rights or obligations under this Agreement except for the
Surviving Obligations. The provisions of this Section 4.2 shall survive the
Closing and any termination of this Agreement.
4.3    Closing Conditions.
4.3.1    Buyer’s Closing Conditions. Buyer’s obligation to consummate the
purchase of the Property is conditioned upon the satisfaction or waiver by Buyer
on or prior to the Closing Date of the following conditions (collectively, the
“Buyer’s Closing Conditions”):
(a)    Seller’s Obligations. Seller shall have performed all of Seller’s
material obligations under this Agreement, Seller shall have delivered into
Escrow by 2:00 p.m. Central Time on the Business Day immediately prior to the
Closing Date all of the Closing Documents that Seller is a party to (including
the Closing Statement) and shall have delivered to Buyer and Escrow Holder all
information necessary to calculate prorations by 5:00 p.m. Central Time on the
date that is two (2) Business Days prior to the Closing Date, and all of
Seller’s representations and warranties contained herein shall be true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing Date, subject to Seller’s right to update
the representations and warranties as expressly provided in Sections 9.1.7,
9.1.8 and 9.1.9 of this Agreement.












12411789.7
14
 

--------------------------------------------------------------------------------




(b)    Delivery of Title Policy. At the Closing, the Title Company shall be
irrevocably and unconditionally (except for receipt of payment of the premium
therefor) committed to issue to Buyer a standard form of Owner’s Policy of Title
Insurance issued by the Title Company in the State of Georgia in the amount of
the Purchase Price insuring fee title is vested in Buyer for the Property,
subject only to the Permitted Encumbrances and otherwise in accordance with
Section 4.1.1 (the “Title Policy”). Buyer may request the Title Policy to be
issued as an extended coverage policy and/or to have additional endorsements;
however, except with respect to those Permitted Encumbrances described in
subclause (h) of the definition thereof, Buyer shall be responsible to satisfy,
at Buyer’s sole cost, any additional requirements of Title Company to issue such
extended coverage or endorsements (including, but not limited to, a current
survey or that the survey exception be limited to shortages in area), and Title
Company’s commitment to issue such extended coverage and endorsements shall not
be a Buyer’s Closing Condition.    
(c)    Order or Injunction. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.
(d)    No Action. No action, suit or other proceeding shall be pending which
shall have been brought by a person or entity to restrain, prohibit or change in
any material respect the transactions contemplated under this Agreement.
4.3.2    Seller’s Closing Conditions. Seller’s obligation to consummate the sale
of the Property is conditioned upon the satisfaction or Seller’s waiver on or
prior to the Closing Date of the following conditions (collectively, the
“Seller’s Closing Conditions”):
(a)    Delivery of Purchase Price. By 11:00 a.m. Central Time on the Closing
Date, Buyer shall deliver into Escrow (for payment to Seller), by wire transfer
of immediately available funds, the balance of the Purchase Price remaining
after (i) deduction for the Deposit and (ii) the adjustments and prorations
provided for in this Agreement.
(b)    Buyer’s Obligations. Buyer shall have performed all of Buyer’s material
obligations under this Agreement, Buyer shall have delivered into Escrow all of
the Closing Documents that Buyer is a party to (including the Closing Statement)
and all of Buyer’s representations and warranties contained herein shall be true
and correct in all material respects when made and shall be true and correct in
all material respects as of the Closing Date.






12411789.7
15
 

--------------------------------------------------------------------------------




(c)    Order or Injunction. No order or injunction of any court or
administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any governmental authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Property or the consummation of any other
transaction contemplated hereby.
(d)    No Action. No action, suit or other proceeding shall be pending which
shall have been brought by a person or entity to restrain, prohibit or change in
any material respect the transactions contemplated under this Agreement.
(e)    Lender Consent. “Lender Consent” (as defined herein) shall have been
received prior to the Lender Consent Deadline (as the same may be extended as
provided in this Agreement).
4.4    Failure of Buyer’s Closing Conditions. If any of the Buyer’s Closing
Conditions are not satisfied or expressly waived in writing by Buyer (or deemed
waived by Buyer as provided herein) on or before the Closing Date, then Buyer
may elect, in Buyer’s sole and absolute discretion, to terminate this Agreement
by delivering written notice to Seller and Escrow Holder. If Buyer elects to
terminate this Agreement either (1) due to the failure of a Buyer’s Closing
Condition OTHER THAN, with respect to Subsections 4.3.1(c) or (d), to the extent
an order, injunction or proceeding is against or due to the actions or inactions
of Buyer, or (2) with respect to a New Title Matter which has not been approved,
deemed approved or waived by Buyer, then (a) the Deposit (to the extent made
(but not the Independent Consideration)) shall be returned to Buyer, (b) Seller
shall pay any escrow and title cancellation fees and charges, (c) Buyer shall
return to Seller (or certify to Seller the destruction of) any and all
materials, data and other information relating to the Property given to Buyer by
or on behalf of Seller, including the Seller Deliveries, and (d) thereafter
neither party shall have any further rights or obligations under this Agreement
except for the Surviving Obligations. Nothing contained herein shall be deemed
or construed to waive any of the Buyer’s remedies under Section 5.2 of this
Agreement if any Buyer’s Closing Condition is not satisfied due to a breach by
Seller under this Agreement. This Section 4.4 shall survive any such termination
of this Agreement.
4.5    Failure of Seller’s Closing Conditions. If any of the Seller’s Closing
Conditions are not satisfied or expressly waived in writing by Seller on or
prior to the Closing Date, Seller may elect, in Seller’s sole and absolute
discretion, to terminate this Agreement by delivering written notice to Buyer
and Escrow Holder. If Seller elects to terminate this Agreement due to the
failure of a Seller’s Closing Condition OTHER THAN, with respect to Subsections
4.3.2(c) or (d), to the extent an order, injunction or proceeding is against or
due to the actions or inactions of Seller, then (a) Seller may retain the
Independent Consideration and the Deposit, to the extent made, as liquidated
damages as provided in Section 5.1 below as its sole and exclusive remedy,
(b) Buyer shall pay any escrow and title cancellation fees and charges,
(c) Buyer shall return to Seller (or


12411789.7
16
 

--------------------------------------------------------------------------------




certify to Seller the destruction of) any and all materials, data and other
information relating to the Property given to Buyer by or on behalf of Seller,
including the Seller Deliveries, and (d) thereafter neither party shall have any
further rights or obligations under this Agreement except for the Surviving
Obligations. Nothing contained herein shall be deemed or construed to relieve
Buyer of any liability or waive any of Seller’s remedies hereunder if any
Seller’s Closing Condition is not satisfied due to a breach by Buyer under this
Agreement. This Section 4.5 shall survive any such termination of this
Agreement.
4.6    Investigations, Obligations and Indemnity.
4.6.1    Inspection Obligations. Buyer agrees that when entering the Real
Property and conducting any investigations, inspections, tests, studies and
reviews of the Property, Buyer and Buyer’s Representatives shall be obligated to
use commercially reasonable efforts: (a) not unreasonably interfere with the
operation, use and maintenance of the Property by Seller and/or any tenant of
the Property; (b) not damage any part of the Property; (c) not injure or
otherwise cause bodily harm to Seller or any other third party; (d) promptly pay
when due the costs of all inspections, tests, investigations, studies and
examinations done by Buyer or Buyer’s Representatives with regard to the
Property; and (e) not permit any liens to attach to the Property by reason of
the inspections, tests, investigations, studies and examinations performed by
Buyer and Buyer’s Representatives and promptly remove or cause to be removed (by
bonding or otherwise) any such liens which attach to the Property.
4.6.2    Buyer’s Indemnity. Buyer shall keep the Property free from all liens by
reason of the inspections, tests, investigations, studies and examinations
performed by Buyer and Buyer’s Representatives, except to the extent arising out
of the gross negligence or willful misconduct of Seller, Seller’s Related
Parties, or any contractors, representatives or agents of any of the forgoing,
and shall indemnify, defend (with counsel reasonably satisfactory to Seller),
protect, and hold Seller, Seller’s affiliates and shareholders and each of their
partners, members, managers, directors, officers, trustees, beneficiaries,
employees, representatives, agents, attorneys, lenders, related and affiliated
entities, heirs, successors and assigns (collectively, the “Seller Released
Parties”) harmless from and against any and all claims, demands, liabilities,
judgments, penalties, losses, costs, damages and expenses (including reasonable
attorneys’ and experts’ fees and costs but expressly excluding punitive,
special, consequential or incidental damages) with respect to any breach of
Section 4.6.1 above or otherwise relating to or arising in any manner whatsoever
from any studies, evaluations, inspections, investigations or tests made by
Buyer or Buyer’s Representatives relating to or in connection with the Property
or entries by Buyer or Buyer’s Representatives in, on or about the Property;
provided, however, that Buyer shall not be responsible for any losses or
expenses resulting from the discovery of adverse information relating to the
Property, except to the extent Buyer exacerbates a pre-existing condition at the
Property. Notwithstanding any provision to the contrary in this Agreement, the
indemnity obligations of Buyer


12411789.7
17
 

--------------------------------------------------------------------------------




under this Agreement shall survive the earlier to occur of (i) any termination
of this Agreement and (ii) the Closing and shall not merge into the Deed and any
other documents or instruments delivered at Closing, for a period of (a) nine
(9) months with respect to any claim of Seller or any Seller Released Party
unrelated to a claim of a third party unaffiliated with Seller or any Seller
Released Parties, or any claim of Seller or any Seller Released Party relating
to a claim made by a third party unaffiliated with Seller or any Seller Released
Parties of which Seller (or such Seller Released Party) first becomes aware
prior to the expiration of said nine month period, or (b) one (1) year with
respect to any claim of Seller or any Seller Released Party relating to a claim
made by a third party unaffiliated with Seller or any Seller Released Party of
which Seller or such Seller Released Party first becomes aware after the
expiration of said nine month period; provided however that if Seller or such
Seller Released Party shall have provided written notice to Buyer with
reasonable detail of a specified claim that Buyer is responsible for hereunder
within the applicable period, then such period shall be extended until such
claim is resolved. Without limiting the foregoing indemnity, if there is any
damage to the Property caused by Buyer’s and/or Buyer’s Representatives’ entry
in or on the Property, Buyer shall, promptly following the request of Seller,
repair such damage, to the extent permitted by law and subject to de minimis
differences from the immediately prior condition of the Property reasonably
approved by Seller.
5.    Remedies/Liquidated Damages.
5.1    Buyer’s Default. IF THE CLOSING UNDER THIS AGREEMENT FAILS TO OCCUR BY
REASON OF A MATERIAL BREACH BY BUYER UNDER THIS AGREEMENT OR A FAILURE OF A
SELLER CONDITION TO CLOSE AS PROVIDED IN SECTION 4.3.2 ABOVE (OTHER THAN A
FAILURE OF ANY CONDITION SET FORTH IN SUBSECTIONS 4.3.2(C) OR (D) THAT IS NOT
CAUSED BY BUYER) (AND BUYER DOES NOT CURE SUCH MATERIAL DEFAULT, BREACH OR
FAILURE OF CONDITION WITHIN FIVE (5) DAYS FOLLOWING NOTICE THEREOF FROM SELLER,
EXCEPT NO NOTICE OR
















12411789.7
18
 

--------------------------------------------------------------------------------





capture1a03.jpg [capture1a03.jpg]


12411789
19
 

--------------------------------------------------------------------------------





capture2a06.jpg [capture2a06.jpg]


12411789
19
 

--------------------------------------------------------------------------------





capture3a02.jpg [capture3a02.jpg]


12411789
20
 

--------------------------------------------------------------------------------





capture4a02.jpg [capture4a02.jpg]


12411789
20
 

--------------------------------------------------------------------------------





not be deemed to be the agent of either of the parties, and the Escrow Holder
shall not be liable to either of the parties for any act or omission on its
part, other than for its gross negligence or willful misconduct. The Seller and
the Buyer shall jointly and severally indemnify and hold the Escrow Holder
harmless from and against all costs, claims and expenses, including reasonable
attorneys’ fees and disbursements, incurred in connection with the performance
of the Escrow Holder’s duties hereunder. The Escrow Holder shall not be liable
to either of the parties: (i) for levies by taxing authorities based upon the
taxpayer identification number used to establish the escrow account for the
Deposit, and (ii) in the event of failure, insolvency, or inability of the
depositary bank to pay the Deposit, or accrued interest upon demand for
withdrawal. Seller and Buyer agree to execute such reasonable additional and
supplementary escrow instructions as may be necessary to enable the Escrow
Holder to comply with the terms of this Agreement; provided, however, that in
the event of any conflict between the provisions of this Agreement and any such
additional or supplementary escrow instructions, the terms of this Agreement
shall control.


6.2    Closing and Close of Escrow; Loan Assumption.
6.2.1    Closing. As used in this Agreement, the “Closing” shall mean the
consummation of the purchase and sale transaction contemplated by this
Agreement, as evidenced by the submission to the Title Company and release from
escrow of the Deed for recordation in the applicable Official Records of the
County in which the Real Property is located (the “Official Records”) and the
disbursement of the proceeds of the Purchase Price (as adjusted in accordance
with the terms of this Agreement) by Escrow Holder to Seller. The Closing shall
occur on the Closing Date in Escrow through Escrow Holder. Each party shall
timely deposit with Escrow Holder when required under this Agreement the funds,
documents and supplementary written escrow instructions required by this
Agreement in order to consummate the Closing of the sale and transfer of the
Property in accordance with this Agreement.


















12411789.7
21
 

--------------------------------------------------------------------------------




6.2.2    Closing Date. As used in this Agreement, “Closing Date” means the first
Business Day that is not less than fifteen (15) days after the date of
expiration of the Lender Consent Deadline unless otherwise agreed to in writing
by both Buyer and Seller; provided that, if and only if the Lender Consent shall
not have been received prior to the Lender Consent Deadline, then Buyer shall
have the right to extend the Lender Consent Deadline one (1) time for a period
of up to thirty (30) days, upon Buyer’s satisfaction of the following conditions
precedent to such extension: (a) Buyer shall have given Seller and Escrow Holder
written notice of Buyer’s election to so extend the Lender Consent Deadline (the
“Extension Notice”) not later than 5:00 p.m. Central time on the date that is
one (1) Business Day after the date of the originally-scheduled Lender Consent
Deadline, which notice shall identify the exact date to which the Lender Consent
Deadline is being extended; and (b) Buyer shall have delivered the Extension
Deposit to Escrow Holder by wire transfer of immediately available funds within
one (1) Business Day after Buyer’s delivery of the Extension Notice. Upon Escrow
Holder’s receipt of the Extension Deposit, the Extension Deposit shall become a
portion of the Deposit and shall be nonrefundable to Buyer except as otherwise
expressly provided in this Agreement. Time is of the essence with respect to
such Closing Date.
6.2.3    Loan Assumption Process and Terms. In connection with the Loan
Assumption, Buyer and Seller hereby agree as follows:
(a)    Within one (1) Business Day after the Effective Date, Seller shall
request and diligently pursue from Existing Lender a loan assumption application
for the transfer and assumption of the Existing Loan in the form required by the
Existing Lender or its servicer (the “Loan Assumption Application”). Promptly
upon receipt of the Loan Assumption Application, Seller shall deliver the Loan
Assumption Application to Buyer. Within ten (10) days after the date that Seller
shall have delivered to Buyer the Loan Assumption Application, Buyer shall
deliver a completed Loan Assumption Application to the Existing Lender or such
servicer, together with all other information and underlying documentation
reasonably required by Existing Lender or its servicer pursuant to such Loan
Assumption Application including financial statements of Buyer, its principals
and any "Substitute Liable Parties" (defined below), but excluding any third
party reports (including, without limitation, an ALTA survey) required by
Existing Lender that have not been received by Buyer as of such date, which
reports shall be promptly submitted to Existing Lender upon Buyer’s receipt
thereof. On a date that is no earlier than five (5) Business Days, and not later
than one (1) Business Day, prior to the Due Diligence Deadline, each of Buyer
and Seller shall deliver written notice to the other whether it has agreed with
Existing Lender upon the final forms of documents it intends to execute at
Closing in order to effectuate the Loan Assumption. Prior to the Closing Date,
Seller shall (a) reasonably cooperate with Buyer in good faith, at no material
out-of-pocket cost to Seller and without subjecting Seller or its affiliates to
any additional liability, in connection the Loan Assumption, and (b) promptly
provide any information and/or documentation regarding the same that Existing
Lender under the terms of the Existing Loan Documents may reasonably request.
Without limitation on the foregoing, prior to the Lender


12411789.7
22
 

--------------------------------------------------------------------------------




Consent Deadline: (a) Buyer shall use commercially reasonable efforts to satisfy
any rating agency requirements, including receipt of confirmation from the
applicable rating agencies (to the extent required by Existing Lender) that the
assumption of the Existing Loan by Buyer will not result in an adverse change in
the rating of any securities issued in connection with the Existing Loan; (b)
Buyer may be required to (and shall, if required) provide a non-consolidation
opinion and satisfy commercially reasonable special purpose entity and
non-consolidation requirements; (c) Buyer shall use commercially reasonable
efforts to satisfy any Existing Lender requirements which are usual and
customary, and shall satisfy all conditions thereto; (d) Buyer’s designee, its
principals and its affiliates as Existing Lender may request and as may be
approved by Buyer (the "Substitute Liable Parties") shall execute and deliver
such documents as Existing Lender may reasonably request including certificates,
assumption agreements and agreements similar to each existing guaranty or
environmental indemnity described in the Existing Loan Documents Schedule; and
(e) Buyer shall not itself require any material modifications to the Existing
Loan Documents other than those modifications to the Existing Loan Documents
that Buyer and its affiliates customarily receive in connection with other
Fannie Mae loan assumptions.
(b)    Prior to the Lender Consent Deadline, Buyer shall diligently pursue the
written consent of Existing Lender to the Loan Assumption and any other required
parties necessary to consummate the sale and loan assumption transactions
contemplated herein (the “Lender Consent”) under terms that: (i) are consistent
with the existing terms of the Existing Loan Documents other than those
modifications to the Existing Loan Documents that Buyer and its affiliates
customarily receive in connection with other Fannie Mae loan assumptions; (ii)
do not impose on Buyer any material obligations or liabilities in excess of
those under the Existing Loan Documents; and (iii) do not impose on Buyer any
material adverse change in the terms of the Existing Loan.
(c)    Buyer shall be responsible for and promptly pay any and all fees and
reimbursements (including Existing Lender's or its servicer's attorneys' fees,
title insurance premiums, documentation costs and fees associated with Existing
Lender's underwriting of Buyer) and expenses and charges required in connection
with the Loan Assumption and which are paid or payable to Existing Lender or any
rating agencies in connection with the assumption or the negotiation or entering
into of the Loan Assumption documents, including the nonrefundable loan
assumption/transfer application fee, regardless of whether this Agreement is
terminated or the Loan Assumption is consummated. Seller shall be responsible
for its own attorneys' fees related to the Loan Assumption. Notwithstanding the
foregoing, neither Seller nor Buyer shall be required to pay down any
outstanding amount of the Existing Loan as a condition to the consummation of
the Loan Assumption.




12411789.7
23
 

--------------------------------------------------------------------------------




(d)    At the Closing, Seller shall assign to Buyer (if and to the extent
assignable) and receive a credit for the then current balances held in escrow by
or on behalf of Existing Lender, which may include escrows for taxes, insurance,
replacement reserves, operating deficits and/or working capital reserves in
connection with the Existing Loan.
(e)    Prior to the Lender Consent Deadline and thereafter at Seller's request,
the parties shall use commercially reasonable efforts to cause Seller and any
named affiliate that is an obligor with respect to the Existing Loan Documents
to be released from all obligations and liabilities under the Existing Loan
Documents first arising after the Closing Date by obtaining a release reasonably
satisfactory to Seller; provided that Seller shall accept the form of release
that Seller and its affiliates customarily obtain in other Fannie Mae loan
assumptions. Receipt of such release at or prior to the Closing shall be a
condition precedent to Seller's obligation to close the transaction contemplated
hereby. If such condition is not satisfied or waived in writing by Seller in its
sole discretion, then this Agreement shall terminate, in which event the Deposit
less the Option Money shall be returned to Buyer and the Option Money shall be
delivered to Seller.
(f)    A portion of the Purchase Price for the Property equal to the outstanding
principal balance of the Existing Loan on the Closing Date shall be deemed paid
at Closing by Buyer's assumption (the “Loan Assumption”) of the borrower's
obligations under the Existing Loan Documents. Notwithstanding anything to the
contrary herein, if the Lender Consent is not received before the Lender Consent
Deadline (as the same may be extended as provided in this Agreement), then this
Agreement shall terminate, in which event Seller shall receive and retain the
Deposit as liquidated damages pursuant to Section 5.1 above.
(g)    In the event Existing Lender notifies Seller or Buyer in writing (which
notice shall promptly be delivered to the other party hereto) prior to the
Lender Consent Deadline that it will not consummate the Loan Assumption at
Closing due to a default by Seller (or any of Seller’s affiliates that are a
party to any of the Existing Loan Documents) occurring under the Existing Loan
Documents and (a) such default is not cured prior to the Lender Consent
Deadline, or (b) if such default is cured prior to the Lender Consent Deadline,
Existing Lender subsequently notifies Seller or Buyer in writing prior to the
Lender Consent Deadline that Existing Lender will not consummate the Loan
Assumption at Closing because of such prior default, then this Agreement shall
terminate, in which event (1) the Deposit (including the Option Money) shall be
promptly returned to Buyer, and (2) Seller shall promptly reimburse Buyer for
the amount of Buyer’s actual third party out-of-pockets costs as evidenced by
receipts and/or invoices, in connection with Buyer’s due diligence hereunder
(including, without limitation, reasonable attorney’s fees) in an amount not to
exceed Seventy-Five Thousand Dollars ($75,000), provided that the foregoing
shall be the sole and exclusive remedy of Buyer and Buyer shall have no further
action under Section 9.1 below or otherwise.


12411789.7
24
 

--------------------------------------------------------------------------------




6.2.4    Demand. If either party makes a written demand upon the Escrow Holder
for payment of the Deposit, the Escrow Holder shall, within 24 hours give
written notice to the other party of such demand. If the Escrow Holder does not
receive a written objection within five Business Days after the giving of such
notice, the Escrow Holder is hereby authorized to make such payment; provided,
however, that the foregoing shall not apply with respect to any written demand
by Seller for delivery of the Option Money for which no notice from Escrow
Holder to Buyer shall be required or delay in or objection to the prompt release
thereof to Seller shall be permitted. If the Escrow Holder does receive such
written objection within such five Business Day period or if for any other
reason the Escrow Holder in good faith shall elect not to make such payment, the
Escrow Holder shall continue to hold the Deposit until otherwise directed by
joint written instructions from the parties to this Agreement or a final
judgment of a court of competent jurisdiction. The Escrow Holder shall give
written notice of such deposit to the Seller and the Buyer. Upon such deposit,
the Escrow Holder shall be relieved and discharged of all further obligations
and responsibilities hereunder.
6.3    Conveyance. At Closing, Seller shall convey the Real Property and the
Improvements of the Property to Buyer by means of a limited warranty deed in the
form attached as Exhibit B hereto (the “Deed”) and the remainder of the Property
to Buyer by means of the Closing Documents.
6.4    Closing Documents.
6.4.1    Seller’s Closing Documents. By 2:00 p.m. Central Time on the Business
Day immediately prior to the Closing Date (or, with respect to the Closing
Statement only, prior to Closing on the Closing Date), Seller shall deliver to
Escrow Holder for delivery to Buyer, as applicable, upon the Closing, all of the
following documents (the “Closing Documents”): (a) the Deed, executed by Seller
and properly and lawfully attested; (b) a certificate of non-foreign status in
accordance with the requirements of Internal Revenue Code Section 1445, as
amended (the “FIRPTA Certificate”), in substantially the form attached as
Exhibit C hereto, executed by Seller; (c) evidence of authority of Seller
reasonably satisfactory to the Title Company and a title affidavit in the form
of Exhibit F hereto, executed by Seller; (d) two (2) counterparts of a bill of
sale for the Property in the form of Exhibit D attached hereto, executed by
Seller (each, a “Bill of Sale”); (e) two (2) counterparts of an assignment and
assumption of the Leases, the Rents, the Tenant Security Deposit, the Service
Contracts and the Plans and Approvals, if any, for the Property in the form
attached as Exhibit E hereto, executed by Seller (each, a “General Assignment”);
(f) an Affidavit of Seller's Residence, or such other forms, affidavits or
certificates as required in the State of Georgia to satisfy the requirements as
to withholding tax; (g) a broker’s lien waiver signed by Seller’s Broker
relating to the sale of the Property in the form required by the Title Company
and in accordance with Official Code of Georgia Annotated Sec. 44-14-600; (h)
such other documents as may be reasonably required by Escrow Holder or the Title
Company to effect the Closing


12411789.7
25
 

--------------------------------------------------------------------------------




(provided, however, no such additional document shall expand any obligation,
covenant, representation or warranty of Seller or result in any new or
additional obligation, covenant, representation or warranty of Seller under this
Agreement beyond those expressly set forth in this Agreement or any expressly
agreed to by Seller to cure an Objection pursuant to Section 4.1.1 above); (i) a
notice letter to tenants under Leases in the form attached as Exhibit I,
executed by Seller (the “Tenant Notice Letter”); (j) all documents relating to
the Loan Assumption and required by Existing Lender to effectuate the Loan
Assumption, which are consistent with the provisions of this Agreement and do
not impose any obligation or liability on Seller that is not expressly
contemplated by this Agreement, duly executed by Seller, (k) a PT-61 form for
filing with the Deed, and (l) the Closing Statement, executed by Seller.
6.4.2    Buyer’s Closing Payments and Documents. By 2:00 p.m. Central Time on
the Business Day immediately prior to the Closing Date (or, with respect to the
Closing Statement only, prior to Closing on the Closing Date), in addition to
Buyer’s payment to Escrow Holder of the Purchase Price (as adjusted in
accordance with this Agreement) and Buyer’s closing costs set forth in
Section 6.6 (which shall be delivered no later than 11:00 a.m. Central Time on
the Closing Date), Buyer shall deliver the following to Escrow Holder for
delivery to Seller, as applicable, upon the Closing: (a) evidence of the
existence, organization and authority of Buyer and of the authority of the
person(s) executing documents on behalf of Buyer reasonably satisfactory to the
Title Company; (b) two (2) counterparts of the General Assignment for the
Property, executed by Buyer; (c) the Closing Statement, executed by Buyer,
(d) such other documents as may be reasonably required by Escrow Holder or the
Title Company to effect the Closing (provided, however, no such additional
document shall expand any obligation, covenant, representation or warranty of
Buyer or result in any new or additional obligation, covenant, representation or
warranty of Buyer under this Agreement beyond those expressly set forth in this
Agreement), and (e) all documents relating to the Loan Assumption and required
by Existing Lender to effectuate the Loan Assumption, which are consistent with
the provisions of this Agreement and do not impose any obligation or liability
on Buyer that is not expressly contemplated by this Agreement, duly executed by
Buyer.
6.5    Actions of Escrow Holder. On the Closing Date, Escrow Holder shall
promptly undertake and follow the procedures below with respect to Closing (all
of which shall be considered as having taken place simultaneously, and no
delivery or transaction below shall be considered as having been made until all
deliveries and transactions have been accomplished):








12411789.7
26
 

--------------------------------------------------------------------------------




6.5.1    Disbursement of Funds. Escrow Holder shall disburse all funds deposited
with Escrow Holder by Buyer as follows:
(a)    Pay all closing costs which are to be paid through Escrow (including
recording fees, brokerage commissions, Title Policy charges and Escrow fees) in
accordance with the Closing Statements.
(b)    After (i) deducting in accordance with the Closing Statement executed by
Seller and Buyer all closing costs which are chargeable to the account of
Seller, and (ii) either deducting or adding (as appropriate) in accordance with
the Closing Statement executed by Seller and Buyer the net amount of the
prorations and adjustments made pursuant to this Agreement, disburse the balance
of the Purchase Price to Seller in accordance with separate wiring instructions
to be delivered to Escrow Holder by Seller.
(c)    Disburse any remaining funds to Buyer in accordance with separate wiring
instructions to be delivered to Escrow Holder by Buyer.
6.5.2    Recordation. Escrow Holder shall record the Deed (along with any other
documents which the parties hereto may mutually direct to be recorded) in the
Official Records and obtain conformed copies thereof for distribution to Buyer
and Seller.
6.5.3    Delivery of Documents. Escrow Holder shall: (a) direct the Title
Company to issue the Title Policy to Buyer; (b) deliver to Buyer and Seller
conformed copies of the Deed as recorded in the Official Records; (c) deliver to
Buyer executed originals of the FIRPTA Certificate, one (1) fully executed Bill
of Sale for the Property, one (1) fully executed General Assignment for the
Property and one (1) copy of each of the other Closing Documents. Escrow Holder
shall also deliver to Seller one (1) fully executed original Bill of Sale for
the Property, one (1) fully executed General Assignment for the Property and one
(1) copy of each of the other Closing Documents.
6.6    Closing Costs.
6.6.1    Seller’s Closing Costs. Seller shall pay (a) all documentary transfer
taxes related to the purchase and sale of the Property, (b) all legal and
professional fees and fees of other consultants incurred by Seller, and
(c) one-half (½) of all Escrow fees and Escrow costs related to the purchase and
sale of the Property.








12411789.7
27
 

--------------------------------------------------------------------------------




6.6.2    Buyer’s Closing Costs. Buyer shall pay (a) the amount of the premium
for the Title Policy and any policy for Buyer’s lender, (b) the cost of any
endorsements to the Title Policy, (c) the cost of any surveys ordered by Buyer
and any modification, update or recertification thereof, (d) all legal and
professional fees and fees of other consultants incurred by Buyer, (e) all fees
required for recording the Deed, (f) one-half (½) of all Escrow fees and Escrow
costs related to the purchase and sale of the Property, and (g) the fees,
reimbursements, expenses and charges for which Buyer is responsible pursuant to
Section 6.2.3(c) above.
6.6.3    General Allocation. Any other closing costs and expenses which are not
addressed in Section 6.6.1 and Section 6.6.2 above shall be allocated between
Buyer and Seller in accordance with the customary practice in the County in
which the Real Property is located.
6.7    Real Estate Commissions. The parties represent and warrant to each other
that no broker or finder was instrumental in arranging or bringing about this
transaction except for Broker (as defined in Article I above). At Closing,
Seller shall pay the commission due, if any, to Broker, which shall be paid
pursuant to a separate agreement between Seller and Broker. Each party further
agrees to and shall indemnify, protect, defend and hold the other party harmless
from and against the payment of any commission to any person or entity, other
than Broker, claiming by, through or under the indemnifying party. This
indemnification shall extend to any and all claims, liabilities, costs, losses,
damages, causes of action and expenses (including reasonable attorneys’ fees and
court costs) arising as a result of such claims and shall survive any
termination of this Agreement and shall survive the Closing and shall not merge
into the Deed or any other document or instrument delivered at Closing.










12411789.7
28
 

--------------------------------------------------------------------------------




6.8    Real Estate Reporting Person. Escrow Holder is hereby designated the
“real estate reporting person” for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045‑4 and the Closing Statement or
any other any settlement statement prepared by the Title Company shall so
provide. Upon the Closing, Buyer and Seller shall cause Escrow Holder to file a
Form 1099 information return and send the statement to Seller as required under
the aforementioned statute and regulation.
6.9    Prorations.
6.9.1    General. The following items set forth below in this Section 6.9 are to
be adjusted and prorated between Seller and Buyer as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Adjustment Time”) (such that Buyer
shall be deemed to own the Property, and therefore entitled to any revenues and
responsible for any expenses, for the entire day upon which the Closing occurs).
Such adjustments and prorations shall be calculated on the actual days of the
applicable month in which the Closing occurs and all annual prorations shall be
based upon a three hundred sixty-six (366)-day year. The net amount resulting
from the prorations and adjustments provided for in this Section 6.9 (along with
the allocation of Closing costs in accordance with Section 6.6 above) shall be
added to (if such net amount is in Seller’s favor) or deducted from (if such net
amount is in Buyer’s favor) the funds to be delivered at Closing by Buyer in
payment of the Purchase Price. Any other closing prorations and adjustments
which are customarily made in similar real property sales transactions and are
not addressed in this Section 6.9 shall be made between Buyer and Seller in
accordance with the customary practice in the County in which the Real Property
is located. All provisions of this Section 6.9 shall survive the Closing and the
recordation of the Deed for a period of ninety (90) days after the Closing and
shall not merge into the Deed and the other documents and instruments delivered
at Closing.
6.9.2    Rents. Rents shall be prorated between Buyer and Seller as of the
Adjustment Time, when, as and if collected. Seller shall be entitled to all
Rents under Leases attributable to the period prior to the Adjustment Time and
Buyer shall be entitled to all Rents under Leases attributable to the period
from and after the Adjustment Time. The amount of any Rents under Leases
collected by Seller prior to the Adjustment Time and applicable to the period
from and after the Adjustment Time shall be credited to Buyer at the Closing.
The first monies collected on account of the Rents after the Adjustment Time
shall be successively applied to the payment of (a) first, Rent due and payable
in the month in which the Closing occurs, (b) second, Rent due and payable in
the months succeeding the month in which the Closing occurs, up to and including
the month in which payment is made, and (c) third, Rent due and payable in the
months preceding the month in which the Closing occurs, if any. Seller and Buyer
shall promptly account to the other party for any Rents received after Closing
to which the other party would be entitled under this Section 6.9.2. As used
herein, “Delinquent Rents” means Rents which are due and payable prior to or on
the day of the Closing or otherwise relate to pre-Closing periods (including,
without


12411789.7
29
 

--------------------------------------------------------------------------------




limitation, the utility charges) but which have not actually been collected by
Seller as of the day of the Closing. Seller’s account shall not be credited at
the Closing for any Delinquent Rents but Seller shall retain all right, title
and interest to any Delinquent Rents and Buyer shall have no rights to any
Delinquent Rents except as expressly provided in this Section 6.9.2. Commencing
as of sixty one (61) days after the Closing Date with respect to any tenants
still in residence at the Property, and commencing as of the Closing Date with
respect to any tenants no longer in residence at the Property, Seller shall be
entitled to institute legal proceedings and otherwise attempt to collect any
Delinquent Rents (but without seeking to evict the tenant or otherwise
unreasonably interfering with Buyer’s operation of the Property).
Notwithstanding anything to the contrary herein, within ninety (90) days after
the Closing Date, all reimbursable utility bills for utility charges incurred by
Seller and reimbursable to Seller from the tenants under the Leases for periods
prior to Closing (“RUBS”), if received by Buyer, shall be remitted by Buyer to
Seller; thereafter, Buyer shall have no obligation to remit RUBS income to
Seller. Following the Closing, Buyer shall bill tenants who owe RUBS for a
period of ninety (90) days (and Buyer will deliver to Seller, concurrently with
the delivery to such tenants, copies of all statements relating to RUBS) and
pursue collection of such RUBS in Buyer’s normal course of business. Any leasing
commissions with respect to the Leases entered into prior to the Closing Date
shall be the sole responsibility of Seller, and shall be paid or discharged
fully at or prior to Closing.
6.9.3    Tenant Security Deposits. At the Closing, Seller shall retain the
amount of any Tenant Security Deposits then held by or on behalf of Seller and
Buyer shall receive a credit toward the Purchase Price for all such Tenant
Security Deposits then held on behalf of Seller.
6.9.4    Real Estate Taxes and Assessments. For purposes of this Agreement,
“Real Estate Taxes” means real estate or ad valorem real property taxes,
assessments and personal property taxes with respect to the Property. Real
Estate Taxes shall be prorated as of the Adjustment Time based upon the latest
available tax bill and the number of days which have elapsed from the first day
of the Current Tax Period to the Adjustment Time. The term “Current Tax Period”
shall mean the fiscal period of the applicable taxing or charging authority
during which the Closing occurs. If the latest available tax bill is not the
bill for the Current Tax Period, then Real Estate Taxes shall be prorated based
upon the latest tax information then available (including previous tax bills,
current assessments and other information available from the taxing authorities)
and Buyer and Seller shall re-prorate the Real Estate Taxes following the
Closing as soon as the tax bill for the Current Tax Period becomes available,
but in all events no later than the Final Proration Adjustment as provided in
Section 6.9.8 below. Refunds of Real Estate Taxes for any period of time prior
to the Current Tax Period, shall belong to Seller and Seller reserves the right
to commence, contest and settle same. In the event such refunds are paid to
Buyer, Buyer shall promptly pay such amount to Seller (which obligation shall
survive the Closing and shall not be merged into the Deed and the other
documents and instruments to be delivered at Closing). Seller shall have the
right to


12411789.7
30
 

--------------------------------------------------------------------------------




continue to contest and settle same, provided Seller shall not, to effectuate
any reduction in Taxes, agree with the relevant authorities to increase taxes
for any year from and after the year in which the Closing Date occurs and shall
provide Buyer with all material correspondence, pleadings, submissions and other
information relating thereto from time to time promptly upon Buyer’s request for
same. Refunds of Real Estate Taxes for the Current Tax Period, net of the actual
out of pocket costs of pursuing any tax contest or protest proceedings and
collecting such refunds, shall be prorated in proportion to the respective
shares of the Real Estate Taxes for the Current Tax Period borne by Seller and
Buyer hereunder and the party receiving such refund shall promptly deliver to
the other party its proportionate share of the refund for any Taxes during the
Current Tax Period.
6.9.5    Income. Income, if any, arising out of telephone booths, vending
machines, laundry facilities or other income-producing agreements (other than
the Leases) shall be prorated as of the Adjustment Time.
6.9.6    Operating Expenses. All costs and expenses, other than Real Estate
Taxes, with respect to the operation and maintenance of the Property shall be
prorated between Buyer and Seller as of the Adjustment Time, including all fees
and charges for sewer, water, electricity, heat and air-conditioning service and
other utilities; charges under those Service Contracts, if any, assigned and
assumed by Buyer; and periodic fees payable under transferable licenses and
permits for the operation of any of the Property. Such costs and expenses shall
be prorated as of the Adjustment Time such that Seller shall be responsible for
all such costs and operating expenses attributable on an accrual basis to the
period prior to the Adjustment Time and Buyer shall be responsible for all such
costs and expenses attributable on an accrual basis to the period from and after
the Adjustment Time. If invoices or bills for any of such costs and expenses are
unavailable on or before the Closing Date, such costs and expenses shall be
estimated and prorated at Closing based upon the latest information available
(including prior bills and operating history) and a final and conclusive
readjustment of any cost and expense item shall be made upon receipt of the
actual invoice or bill, but in all events no later than the Final Proration
Adjustment as provided in Section 6.9.8 below. Buyer shall take all commercially
reasonable steps to effectuate the transfer to Buyer’s name as of the date of
Closing of all utilities which are in Seller’s name, and where necessary, open a
new account in Buyer’s name and post deposit with the utility companies. Buyer
and Seller shall cooperate to have all utility meters read by the appropriate
utility companies as of the date of Closing. If Buyer and Seller are unable to
obtain such final meter readings as of the Closing Date from all applicable
meters, utility expenses related to such meters shall be estimated at Closing
based upon the operating history of the Property subject to the final adjustment
in all events no later than the Final Proration Adjustment as provided in
Section 6.9.8 below. Seller shall be entitled to recover any and all deposits
held by any utility companies for utilities in Seller’s name as of the date of
Closing.


12411789.7
31
 

--------------------------------------------------------------------------------




6.9.7    Rent Ready Credit. Not more than forty‑eight (48) hours prior to the
Closing Date (“Walk Though Date”), a representative of Buyer and a
representative of Seller shall conduct an onsite walk-through of the then
unoccupied rental units on the Property to determine whether such unoccupied
rental units are in “rent ready” condition. With respect to any rental unit that
is vacated either (a) on or before five (5) days prior to the Closing Date that
Seller has not placed in a “rent ready” condition before the Walk Through Date
or (b) on or after the Walk Through Date, Buyer shall receive a credit against
the Purchase Price at Closing in the amount of $1,250 per unit. As used herein,
“‘rent ready’ condition” means Seller’s practice and procedures, as of the date
of this Agreement, for placing units in “rent ready” condition.
6.9.8    Existing Loan. All accrued but unpaid interest under the Existing Loan
shall be prorated at the Closing.
6.9.9    Closing Statement; Final Proration Adjustment. At least one (1) full
Business Day prior to the Closing Date, Seller and Buyer shall submit to Escrow
Holder the proposed allocation of costs and expenses to be made in accordance
with Section 6.6 above and the prorations to be made in accordance with this
Section 6.9 and Escrow Holder shall prepare and provide to Seller and Buyer pro
forma closing statements, which shall be subject to prompt review and mutual
agreement by Seller and Buyer (the “Closing Statements”). The Closing Statements
shall be utilized for purposes of making the adjustments to the Purchase Price
upon the Closing for closing costs and prorations. As soon as practicable
following the Closing (but in no event later than ninety (90) days after the end
of the calendar year in which the Closing occurs), Seller and Buyer shall
reprorate the income and expenses set forth in this Section 6.9 based upon
actual bills or invoices received after the Closing (if original prorations were
based upon estimates) and any other items necessary to effectuate the intent of
the parties that all income and expense items be prorated as provided above in
this Section 6.9 (the “Final Proration Adjustment”); provided that such deadline
shall not apply to any final prorations that may be required with respect to any
Real Estate Taxes. Any reprorated items shall be promptly paid to the party
entitled thereto. Any errors or omissions in computing adjustments at the
Closing shall be promptly corrected, but only so long as the party seeking to
correct such error or omission has notified the other party of such error or
omission no later than the Final Proration Adjustment. The proration of income
and expense at the Final Proration Adjustment shall be final and conclusive;
there shall be no further proration or adjustment following the Final Proration
Adjustment. On the Closing Date, Seller shall deliver to Buyer all inventories
of supplies on hand at the Property owned by Seller, if any, at no additional
cost to Buyer. The provisions of this Section 6.9 shall survive Closing.






12411789.7
32
 

--------------------------------------------------------------------------------




7.    Assumption or Cancellation of Service Contracts. On or before the
expiration of the Due Diligence Deadline, Buyer shall notify Seller in a single
written notice (the “Service Contract Notice”) of any Service Contracts that
Buyer desires to have terminated at Closing (provided that (i) Seller shall have
no obligation to terminate any Service Contract, which by its terms is not
terminable or which cannot be terminated without payment of an express
termination fee or penalty of more than $1,000, unless Buyer agrees in writing
to pay such termination fee or penalty, and (ii) Buyer may not object to the
“Cable Contract”, “Laundry Contract” or any other Service Contract marked “Must
Assume” on Exhibit H hereto and shall assume the same at Closing). At or prior
to the Closing, Seller shall terminate effective as of the Closing (or as soon
thereafter as permitted under the applicable Service Contract) any Service
Contracts which have been so designated by written notice from Buyer to Seller
for termination and which Seller is contractually entitled by the terms thereof
to terminate without cost except as provided above (with a copy of such
termination notice to be provided to Buyer); provided, however, any notice of
termination of a Service Contract by Seller shall (a) be delivered to such
vendor within five (5) Business Days after Seller’s receipt of the Service
Contract Notice from Buyer, (b) be effective as of the later of (i) the Closing
and (ii) the earliest date permitted under the applicable Service Contract, (c)
be conditional upon the Closing taking place in a timely manner in accordance
with this Agreement, and (d) include express instructions that such vendor shall
not be permitted to enter upon or have access to the Property from and after the
Closing Date. Provided the notice of termination by Seller is timely delivered
in accordance with this Section 7, Buyer shall pay (or provide Seller a credit
at Closing to the extent Seller pays) any amounts owing under Service Contracts
which Buyer elects to terminate under this Section 7, but which cannot be
terminated effective as of the Closing, with respect to the period from and
after the Closing until the effective date of termination of such Service
Contract. Upon the Closing and pursuant to the General Assignment, Seller shall
assign to Buyer, and Buyer shall accept and assume, from and after the Closing,
all of the Service Contracts other than those Service Contracts which are to be
terminated at or prior to the Closing in accordance with the immediately
preceding sentence; provided, however, Seller shall (i) not be deemed to have
made any representation or warranty of any kind or nature as to the
assignability, transferability or enforceability of any of the Service Contracts
and Seller shall have no liability to Buyer in the event that any or all of the
Service Contracts are not assignable or transferable to Buyer, are not
enforceable by Buyer or are cancelled or terminated by reason of the assignment
thereof by Seller, and (ii) terminate, at its sole cost, any agreements with
Seller’s property manager and any leasing agent (and Buyer shall not acquire any
rights or assume any obligations thereunder). Seller shall reasonably cooperate
with Buyer, at no cost to Seller, to obtain any approvals or consents required
to assign any Service Contracts to Buyer, including, without limitation, sending
requests for such approvals or consents to the party or parties whose consent or
approval is required.






12411789.7
33
 

--------------------------------------------------------------------------------




8.    Condemnation and Casualty.
8.1    Condemnation and Casualty. In the event that, after the Effective Date,
(i) the improvements on the Property are damaged by any casualty (a “Casualty”)
or (ii) proceedings are commenced for the taking by exercise of the power of
eminent domain of all or any part of the Property (a “Condemnation”), Seller
shall promptly notify Buyer.
8.2    Immaterial Condemnation or Casualty. Except as provided in Section 8.3
below, this Agreement shall remain in full force and effect notwithstanding any
Casualty or Condemnation and, on the Closing Date, one of the following shall
occur, as applicable: (1) in the event of a Casualty, Buyer shall receive (w) a
credit against the cash balance of the Purchase Price payable at Closing to the
extent of payments received by or on behalf of Seller prior to the Closing Date
under any applicable insurance policy or policies in effect with respect to the
Property (to the extent that such payments have not been expended in connection
with the repair of any such casualty and less any actual out of pocket costs
incurred by Seller to collect such insurance proceeds; such amount not to exceed
the amounts determined by Seller to be reasonably necessary to (i) comply with
Seller’s obligations under the Leases, applicable law, and any applicable
documents or instruments of record, (ii) comply with Seller’s obligations under
the terms of the existing financing, and (iii) protect the Property from further
damage or the residents, community, neighbors and the Property from harm unless
otherwise agreed to by Buyer, in its reasonable discretion), (x) an assignment
of Seller’s rights to any payments which may be payable subsequent to the
Closing Date under any applicable insurance policy or policies in effect with
respect to the Property, (y) an assignment of Seller’s rights to payments with
respect to rents due subsequent to the Closing Date under any rental insurance
policy or policies with respect to the Property and (z) a credit against the
cash balance of the Purchase Price payable at the Closing in an amount equal to
the aggregate amount of the deductibles with respect to all such insurance
policies, but there shall be no other credit against or reduction in the
Purchase Price attributable to such casualty; or (2) in the event of a
Condemnation, the condemnation award (or, if not theretofore received, the right
to receive such award) payable on account of the taking shall be transferred to
Buyer.
8.3    Material Casualty or Condemnation. Notwithstanding the foregoing
provisions of Section 8.2 above, if a Casualty or Condemnation occurs with
respect to the Property, to the extent that the cost of repair or restoration to
substantially the same condition existing prior to such Casualty (or, in the
case of a Condemnation, the value of the Property or portion thereof so
condemned) would exceed an amount equal to three percent (3%) of the Purchase
Price for the Property as reasonably determined by Seller, or such Condemnation
permanently adversely affects access to, or parking at, the Property and results
in the Property being “non-conforming” (and not “legally non-conforming”) for
zoning purposes, then Seller shall give Buyer prompt notice thereof and the
Buyer may, at Buyer’s option to be exercised by delivery of written notice to
Seller and Escrow Holder within fifteen (15) Business Days of Seller’s notice to
the Buyer of the occurrence


12411789.7
34
 

--------------------------------------------------------------------------------




of such Casualty or Condemnation and Seller’s estimate of repair costs or
valuation, elect to terminate this Agreement, in which event the Deposit shall
promptly be returned to Buyer. If necessary, the Closing Date shall be postponed
until Seller has given the written notice provided for above and the fifteen
(15) Business Day response period for Buyer has expired. If Buyer does not
timely elect in writing to terminate this Agreement as provided in this
Section 8.3, Buyer shall be conclusively deemed to have waived any right to
terminate this Agreement by reason of any such Casualty or Condemnation, Buyer
shall proceed with the purchase of the Property and at Closing Buyer shall be
entitled to: (1) in the event of a Casualty, Buyer shall receive (w) a credit
against the cash balance of the Purchase Price payable at Closing to the extent
of payments received by or on behalf of Seller prior to the Closing Date under
any applicable insurance policy or policies in effect with respect to the
Property (to the extent that such payments have not been expended in connection
with the repair of any such casualty and less any actual out of pocket costs
incurred by Seller to collect such insurance proceeds; such amount not to exceed
the amounts determined by Seller to be reasonably necessary to (i) comply with
Seller’s obligations under the Leases, applicable law, and any applicable
documents or instruments of record, (ii) comply with Seller’s obligations under
the terms of the existing financing, and (iii) protect the Property from further
damage or the residents, community, neighbors and the Property from harm unless
otherwise agreed to by Buyer, in its reasonable discretion), (x) an assignment
of Seller’s rights to any payments which may be payable subsequent to the
Closing Date under any applicable insurance policy or policies in effect with
respect to the Property, (y) an assignment of Seller’s rights to payments with
respect to rents due subsequent to the Closing Date under any rental insurance
policy or policies with respect to the Property and (z) a credit against the
cash balance of the Purchase Price payable at the Closing in an amount equal to
the aggregate amount of the deductibles with respect to all such insurance
policies, but there shall be no other credit against or reduction in the
Purchase Price attributable to such casualty; or (2) in the event of a
Condemnation, the condemnation award (or, if not theretofore received, the right
to receive such award) payable on account of the taking shall be transferred to
Buyer.
9.    Representations and Warranties.
9.1    Representations and Warranties of Seller. Seller represents and warrants
to Buyer that the following matters are true and correct as of the Effective
Date, and subject to Section 9.2 below, will also be true and correct at
Closing.
9.1.1    Legal Power. Seller has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.






12411789.7
35
 

--------------------------------------------------------------------------------




9.1.2    Duly Authorized. This Agreement is, and all the documents executed by
Seller which are to be delivered by Seller to Buyer at the Closing will be, duly
authorized, executed, and delivered by Seller, and is and will be legal, valid,
and binding obligations of Seller (except as limited by applicable bankruptcy,
insolvency, moratorium and other principles relating to or limiting the right of
contracting parties generally).
9.1.3    Individual(s) Authority. The individual(s) executing this Agreement and
the instruments referenced herein on behalf of Seller has the legal power,
right, and actual authority to bind Seller to the terms and conditions hereof
and thereof.
9.1.4    Requisite Action Seller. All requisite action (corporate, trust,
partnership or otherwise) has been taken by Seller in connection with entering
into this Agreement and the instruments referenced herein to be executed by
Seller to authorize the consummation of the transaction contemplated hereby. No
further consent of any shareholder, trustee, partner, member, trustor,
beneficiary, creditor, investor, judicial or administrative body, governmental
authority or other party is required for Seller to consummate the transaction
contemplated by this Agreement. The execution and delivery of this Agreement by
Seller and the performance of Seller’s obligations under this Agreement do not
conflict with any contracts or agreements which are binding upon Seller.
9.1.5    Specially Designated and Blocked Persons. Seller (a) is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Department of the Treasury as
a terrorist, “Specially Designated and Blocked Persons”, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Asset Control of the United States Department of the Treasury; and (b) is not
knowingly engaged, directly or indirectly, in any dealings or transactions and
is not otherwise associated with such person, group, entity or nation.










12411789.7
36
 

--------------------------------------------------------------------------------




9.1.6    Rent Roll. The rent roll attached hereto as Exhibit G (the “Rent Roll”)
is true and correct in all material respects as of the date stated therein. At
Closing, Seller will deliver to Buyer an updated Rent Roll dated within two (2)
Business Days of Closing such Rent Roll will be true and correct in all material
respects as of such date. Except as set forth on the Rent Roll, to the knowledge
of Seller, (i) the Leases are in full force and effect, have not been amended or
modified, and the full current rent is accruing thereunder, (ii) no monthly rent
has been paid more than one (1) month in advance, (iii) no Tenant Security
Deposit has been paid, (iv) no monetary default by any tenant under the Leases
exists, and (v) except as set forth in the Leases, no concession, moving or
relocation allowance or credit is presently owed or due and payable, to any
tenant under the Leases. To Seller’s knowledge, Seller has received no written
notice from any tenant under the Leases claiming any breach or default by Seller
under any of the Leases that has not been cured.
9.1.7    Condemnations. There are no pending condemnation or similar proceedings
affecting the Property, and to Seller’s knowledge, no such action is threatened
in writing. The Seller shall have the right to update the representations and
warranties contained in this Section 9.1.7 to reflect the commencement of any
condemnation proceeding or similar proceeding affecting the Property or any
threat thereof after the date of the Effective Date (which matters shall be
governed by the provisions of Section 8 of this Agreement).
9.1.8    Litigation. There are no legal actions, suits or similar proceedings
that are pending or, to Seller’s knowledge, threatened in writing, against
Seller or the Property other than tenant eviction actions in the ordinary course
of business. Seller shall be entitled to update Schedule 9.1.8 from time to time
with respect to any such proceedings instituted after the date hereof that are
covered by Seller’s insurance, or which if adversely determined, would not
materially adversely affect the value of the Property or Seller’s ability to
perform its obligations under this Agreement.
9.1.9    Service Contracts. To Seller’s knowledge, Exhibit H sets forth a
correct and complete list of all Service Contracts affecting the Property as of
the Effective Date and the same have not been modified or amended except as
disclosed in the Seller Deliveries. Seller has delivered or made available to
Buyer true and complete copies of the Service Contracts and, as of the Effective
Date, Seller has not given or received any written notice of default under any
such material Service Contracts that has not been cured or rescinded.
9.1.10    No Violations. Seller has not received any written notice from any
third party of a material violation of applicable law, including any
Environmental Law that has not been cured. Seller has received no notice of any
kind from any insurance broker, agent or underwriter that any non-insurable
condition exists in, on or about the Property.


12411789.7
37
 

--------------------------------------------------------------------------------




9.1.11    Insolvency. Seller is solvent, has not made a general assignment for
the benefit of its creditors, and has not admitted in writing its inability to
pay its debts as they become due, nor has Seller filed, nor does it contemplate
the filing of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceeding for the relief of debts in
general, nor has any such proceeding been instituted by or against Seller.
9.1.12    Employees. No on-site employees of the Property are employees of
Seller.
9.1.13    Water Rights. Seller has not sold, conveyed, transferred or entered
into any agreement for the sale, conveyance or transfer of any water rights
relating to the Property.
9.1.14    Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.
9.1.15    Personal Property. To Seller’s knowledge, all of the material Personal
Property is described in Exhibit J attached hereto and all of the Personal
Property is located at the Real Property.
9.1.16    Existing Loan. Seller has delivered to Buyer true, correct and
complete copies of all the Existing Loan Documents. There are no documents
evidencing, securing or otherwise governing the Existing Loan to which Seller is
a party other than the Existing Loan Documents described on the Existing Loan
Documents Schedule. All of the Existing Loan Documents are in full force and
effect and none of them has been amended except as set forth in the Existing
Loan Documents Schedule. The outstanding principal balance of the Existing Loan
as of the Effective Date is not greater than $65,000,000.00. Neither Seller nor
any of Seller’s affiliates that are a party to any of the Existing Loan
Documents is in monetary default, and to Seller’s knowledge, neither Seller nor
any of Seller’s affiliates that are a party to any of the Existing Loan
Documents are in non-monetary default, and there are no outstanding written
notices of any default or acceleration under the Existing Loan Documents which
default remains uncured. To Seller’s knowledge, Existing Lender is not in
default under the Existing Loan.








12411789.7
38
 

--------------------------------------------------------------------------------




9.2    Definition of Seller’s Knowledge. For purposes of this Agreement,
(a) whenever the phrase “to Seller’s knowledge”, “to the knowledge of Seller” or
other references to the knowledge of Seller are used or made, they shall be
deemed to refer to the present actual (as opposed to constructive or imputed)
knowledge of Ralph Pickett without any investigation or inquiry whatsoever by
such individual. Buyer acknowledges that the foregoing individuals are named
solely for the purpose of defining and narrowing the scope of Seller’s knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individuals to Buyer. Buyer covenants that Buyer will bring no
action of any kind against either of such individuals or any officer, director,
member, partner, shareholder, agent, representative, or advisor of Seller
arising out of any of the representations, warranties and covenants made by
Seller in this Agreement.
9.3    Survival Period. The representations and warranties of Seller set forth
in Section 9.1 above shall survive until only the date which is nine (9) months
following the Closing (the “Expiration Date”) and shall automatically expire
upon the Expiration Date unless Buyer commences suit against Seller with respect
to any alleged breach prior to the Expiration Date (and, in the event any such
suit is timely commenced by Buyer against Seller, shall survive thereafter only
insofar as the subject matter of the alleged breach specified in such suit is
concerned). Each party shall have the right to bring an action against the other
for the breach of the representations and warranties, covenants, obligations,
provisions and liabilities hereunder, but only on the following conditions: the
party bringing the action for breach (1) gives a reasonably detailed written
notice of such breach to the other party prior to the Expiration Date, and
(2) files an action for such breach on or before the first day following the
second (2nd) anniversary of the Closing Date, after which time all
representations and warranties, covenants, obligations, provisions and
liabilities (and any cause of action resulting from a breach thereof not then in
litigation) shall terminate. If suit is not timely commenced by Buyer prior to
the Expiration Date, then Seller’s representations and warranties shall
thereafter be void and of no force or effect. Notwithstanding anything to the
contrary in this Agreement, Seller shall have no liability, and Buyer shall make
no claim against Seller, for (and Buyer shall be deemed to have waived any
failure of a condition hereunder by reason of) a failure of any condition or a
breach of any representation or warranty, covenant or other obligation of Seller
under this Agreement or any Closing Document if the failure or breach in
question constitutes or results from a condition, state of facts or other matter
that was actually known to Buyer prior to the Closing and Buyer proceeds with
the Closing (a “Buyer Known Breach”). Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Section 9.3 shall be subject
to all of the terms, conditions and limitations contained in Article 11 of this
Agreement.
9.4    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the following matters are true and correct as of the Effective Date
and will also be true and correct as of the Closing:


12411789.7
39
 

--------------------------------------------------------------------------------




9.4.1    Legal Power. Buyer has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.
9.4.2    Duly Authorized. This Agreement is, and all the documents executed by
Buyer which are to be delivered by Buyer to Seller at the Closing will be, duly
authorized, executed, and delivered by Buyer, and is and will be legal, valid,
and binding obligations of Buyer (except as may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally).
9.4.3    Requisite Action. All requisite action (corporate, trust, partnership
or otherwise) has been taken by Buyer in connection with entering into this
Agreement and the instruments referenced herein to be executed by Buyer and by
the Closing Date all such necessary action will have been taken to authorize the
consummation of the transaction contemplated hereby. No further consent of any
shareholder, trustee, partner, member, trustor, beneficiary, creditor, investor,
judicial or administrative body, governmental authority or other party is
required for Buyer to consummate the transaction contemplated by this Agreement.
The execution and delivery of this Agreement by Buyer and the performance of
Buyer’s obligations under this Agreement do not conflict with any contracts or
agreements which are binding upon Buyer.
9.4.4    Individuals Authority. The individual(s) executing this Agreement and
the instruments referenced herein on behalf of Buyer has the legal power, right,
and actual authority to bind Buyer to the terms and conditions hereof and
thereof.
9.4.5    Specially Designated and Blocked Persons. Buyer (a) is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Department of the Treasury as
a terrorist, “Specially Designated and Blocked Persons”, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Asset Control of the United States Department of the Treasury; and (b) is not
knowingly engaged, directly or indirectly, in any dealings or transactions and
is not otherwise associated with such person, group, entity or nation.
9.4.6    Insolvency. Buyer is solvent, has not made a general assignment for the
benefit of its creditors, and has not admitted in writing its inability to pay
its debts as they become due, nor has Buyer filed, nor does it contemplate the
filing of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceeding for the relief of debts in
general, nor has any such proceeding been instituted by or against Buyer.




12411789.7
40
 

--------------------------------------------------------------------------------




9.4.7    Limitation; Survival Period. Seller covenants that Seller will bring no
action of any kind against any officer, director, member, partner, shareholder,
agent, representative, or advisor of Buyer arising out of any of the
representations, warranties and covenants made by Buyer in this Agreement. The
representations and warranties of Buyer set forth in this Section 9.4 above
shall survive until only the Expiration Date and shall automatically expire upon
the Expiration Date unless Seller commences suit against Buyer with respect to
any alleged breach prior to the Expiration Date (and, in the event any such suit
is timely commenced by Seller against Buyer, shall survive thereafter only
insofar as the subject matter of the alleged breach specified in such suit is
concerned). If suit is not timely commenced by Seller prior to the Expiration
Date, then Buyer’s representations and warranties shall thereafter be void and
of no force or effect. Notwithstanding anything to the contrary in this
Agreement, Buyer shall have no liability, and Seller shall make no claim against
Buyer, for (and Seller shall be deemed to have waived any failure of a condition
hereunder by reason of) a failure of any condition or a breach of any
representation or warranty, covenant or other obligation of Buyer under this
Agreement or any Closing Document if the failure or breach in question
constitutes or results from a condition, state of facts or other matter that was
actually known to Seller prior to Closing and Seller proceeds with the Closing
(a “Seller Known Breach”). Notwithstanding anything to the contrary contained in
this Agreement, the provisions of this Section 9.4.7 shall be subject to all of
the terms, conditions and limitations contained in Article 11 of this Agreement.
10.    AS-IS Condition of Property.
10.1    AS-IS. Notwithstanding anything to the contrary contained in this
Agreement, Buyer acknowledges and agrees that, except as otherwise expressly set
forth in this Agreement or the Closing Documents, (i) Buyer is purchasing the
Property subject to all existing conditions, latent or patent, and applicable
laws, rules, regulations, codes, ordinances and orders, and (ii) neither Seller
nor any Seller Released Party has made any representations, warranties or
agreements by or on behalf of Seller of any kind whatsoever, whether oral or
written, express or implied, statutory or otherwise, as to any matters
concerning the Property, the condition of the




12411789.7
41
 

--------------------------------------------------------------------------------





capture5a01.jpg [capture5a01.jpg]




12411789
42
 

--------------------------------------------------------------------------------





10.2    Covenants. Seller covenants and agrees with Buyer that from the
Effective Date until the Closing Date or earlier termination of this Agreement:
10.2.1    Seller may continue to amend, modify, alter or supplement any Lease or
enter into any new Lease to qualified tenants based on Seller’s current
practices. Seller shall provide Buyer or make available to Buyer copies of any
such new Leases periodically after execution thereof.
10.2.2    Following the Due Diligence Deadline, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld or delayed,
not enter into any third party contracts, equipment leases or other material
agreements affecting the Property, including any amendment or modification of
any existing Service Contracts or any Permitted Encumbrance (“New Contracts”);
provided that Seller may enter into New Contracts without Buyer’s consent if
such contract (i) is necessary as a result of an emergency at the Property
provided that such contract shall be terminable on 30 days’ notice without
penalty, or (ii) (A) does not require the payment of more than $25,000 in any
calendar year, (B) is terminable on thirty (30) days or less notice, without
penalty and (C) is entered into in the course of customary maintenance and
repairs at the Property. If Seller enters into any New Contract after the
Effective Date (including prior to the Due Diligence Deadline for all contracts
entered into between the Effective Date and such date), then Seller shall
promptly provide written notice and a copy thereof to Buyer and, unless such New
Contract required Buyer’s approval pursuant to this paragraph and such approval
was not obtained or such contract expires or is terminated at or prior to
Closing, Buyer shall assume such contract at Closing and the schedule of Service
Contracts attached to the General Assignment to be executed at Closing and
Exhibit H hereto shall be so modified and Exhibit H shall be deemed amended at
the Closing to include such contracts. If a New Contract requires Buyer’s
approval and Buyer does not object within five (5) days after receipt of a copy
of such New Contract together with a written request for Buyer’s approval of
such New Contract, then Buyer shall be deemed to have approved such New
Contract.
10.2.3    Seller shall manage, operate and maintain the Property substantially
in accordance with Seller’s current practices in effect as of the Effective Date
with respect to the Property except that Seller shall not be required to make
any capital improvements or capital replacements to the Property or cure or
remove any violations except for customary paint, carpet and other repairs as
necessary to make apartment units “rent ready” in Seller’s ordinary course of
business. Seller shall provide Buyer prompt notice of receipt by Seller of any
written notice of default given or received by Seller under any Service
Contract, Lease or Permitted Encumbrance or any written notice of a violation or
alleged violation of applicable law received by Seller. Within three (3)
Business Days of the Buyer’s request, Seller shall deliver to Buyer an updated
Rent Roll with all information concerning the Leases updated through the date
that is two (2) Business Days before the date that the updated Rent Roll is
delivered to Buyer, and any other documents or materials


12411789.7
43
 

--------------------------------------------------------------------------------




received by Seller from and after the Effective Date that would have been
included in Seller Deliveries if received prior to the Effective Date. Seller
and Buyer acknowledge and agree that in no event shall equitable title to the
Property be deemed vested in Buyer as a result of the execution of this
Agreement, and Seller shall keep the Property insured against fire and other
hazards in such amounts and under such terms (and with such provider) as are
substantially consistent with Seller’s current insurance on the Property and
shall promptly notify Buyer of any change in the current insurance (or provider
thereof).
10.2.4    Seller shall advise Buyer promptly of any litigation, arbitration
proceeding or administrative hearing (including condemnation) before any
governmental agency which affects the Property that is instituted after the
Effective Date, other than eviction or unlawful detainer actions that will be
completed prior to Closing.
10.2.5    Seller shall not (i) in any manner sell, convey, assign, transfer,
encumber or otherwise dispose of the Property or any part thereof or interest
therein, other than personal property in the ordinary course of business which
is replaced with personal property of equal or better quality or (ii) market,
initiate, solicit, continue or respond to any offers or negotiations related to
the sale of the Property or any material portion thereof or interests therein;
it being understood and agreed that Seller shall work exclusively with Buyer
until the Due Diligence Deadline, and thereafter until the Closing Date unless
this Agreement is terminated in accordance with its terms.
10.2.6    Seller will, at Closing and at Seller’s sole cost and expense,
terminate any existing property management agreement.
10.2.7    Seller shall make no voluntary prepayment of any amounts which are not
then due and payable under the Existing Loan Documents. Seller shall not request
in writing, or consent in writing to, any modification or amendment to any of
the Existing Loan Documents without Buyer’s prior written consent. Seller shall
promptly provide Buyer notice of receipt by Seller of any written notice of
default received by Seller from Existing Lender in connection with the Existing
Loan. This Section 10.2.7 shall not apply if the Lender Consent is not received
prior to the Lender Consent Deadline.










12411789.7
44
 

--------------------------------------------------------------------------------




11.    Limited Liability. Buyer on Buyer’s own behalf and on behalf of Buyer’s
agents, members, partners, shareholders, officers, directors, beneficiaries,
employees, representatives, related and affiliated entities, successors and
assigns (collectively, the “Buyer Parties”) hereby agrees that in no event or
circumstance shall any of the Seller Released Parties have any personal
liability under this Agreement to any party in connection with the Property.
Subject to the limitations expressly provided for in this Section 11, each of
Seller and Buyer shall indemnify and hold the other harmless as follows:
11.1    From and after the Closing and subject to the provisions of this
Section 11, Seller shall indemnify and hold Buyer and the Buyer Parties harmless
from and against any and all costs, fees, expenses, damages, deficiencies,
interest and penalties (including, without limitation, reasonable attorneys’
fees and disbursements) suffered or incurred by any such indemnified party in
connection with any and all losses, liabilities, claims, damages and expenses
(“Losses”), arising out of, or in any way resulting from, (a) any breach of any
representation or warranty of Seller contained in this Agreement or in any
Closing Document other than any Buyer Known Breach and (b) any breach of any
covenant of Seller contained in this Agreement or in any Closing Document.
11.2    From and after the Closing and subject to the provisions of this
Section 11, Buyer shall indemnify and hold Seller and its Affiliates, members,
partners, shareholders, officers and directors (collectively, the “Seller
Parties”) harmless from any and all Losses arising out of, or in any way
resulting from, (a) any breach of any representation or warranty by Buyer
contained in this Agreement or in any Closing Document other than any Seller
Known Breach, and (b) any breach of any covenant of Buyer contained in this
Agreement or in any Closing Document.
11.3    Notwithstanding anything to the contrary contained in this Agreement, if
the Closing is consummated, neither Buyer nor Seller shall have any liability to
the other following the Closing with respect to Section 9.3, Section 9.4 or the
indemnities provided for in Section 11.1 and 11.2 above, as applicable, unless
and until the aggregate amount of the Losses suffered by Buyer or Seller, as the
case may be, by reason of any such breach of representations, warranties or
covenants by the other exceeds Twenty Five Thousand Dollars ($25,000.00) (the
“Basket”); but then in such event, the Losses that the non-defaulting party may
collect shall begin with and include the first dollar of such loss. Each of
Seller’s and Buyer’s total liability with respect to the indemnities provided
for in Section 11.1 and 11.2 above, as applicable, is limited to an amount equal
to two percent (2%) of the Purchase Price (the “Cap”). Notwithstanding the
foregoing, the covenants and obligations contained in Section 4.6.2,
Section 6.6, Section 6.9 and hereof shall not be subject to the Basket and Cap
limitations set forth in this Section 11.3. In furtherance of the foregoing,
(a) Buyer acknowledges and agrees that in no event shall Buyer have the right to
seek or obtain consequential, punitive, special or exemplary damages or damages
for lost profits against the Seller and (b) Seller acknowledges and agrees that
in no event shall Seller have the right to seek or obtain consequential,
punitive, special or exemplary damages or damages for lost profits against the
Buyer.


12411789.7
45
 

--------------------------------------------------------------------------------




The provisions of this Section 11 shall survive the Closing and the recordation
of the Deed, and shall not be deemed merged into the Deed or other documents or
instruments delivered at the Closing. Any claim made in connection with said
indemnities shall be made within nine (9) months after the Closing or
termination or shall be automatically null and void and of no force or effect
whatsoever; provided however that neither party shall be entitled to
indemnification under this Section 11 with respect to a breach of a
representation or warranty or covenant of this Agreement of which such party had
actual knowledge prior to Closing, it being understood and agreed that all
remedies with respect to any such breach actually discovered by such prior to
Closing shall be as set forth in Section 5.1 or 5.2, as applicable. In no event
shall Buyer be entitled to seek or obtain consequential, speculative, special,
punitive or exemplary damages against Seller. In no event shall Seller be
entitled to seek or obtain consequential, speculative, special, punitive or
exemplary damages against Buyer.
12.    Release. Except for those obligations of Seller which, by the express
terms of this Agreement, survive Closing (but subject to any limitations
otherwise set forth in this Agreement), Buyer on Buyer’s own behalf and, to the
extent permitted by law, on behalf of each of the Buyer Parties hereby agrees
that, upon Closing, each of Seller and the other Seller Released Parties shall
be automatically fully and forever released from any and all liabilities,
losses, claims (including third party claims), demands, damages (of any nature
whatsoever), causes of action, costs, penalties, fines, judgments, attorneys’
fees, consultants’ fees and costs and experts’ fees, whether direct or indirect,
known or unknown, foreseen or unforeseen (collectively, “Claims”) that may arise
on account of or in any way be connected with the Property, including the
Existing Loan, the physical, environmental and structural condition of the
Property or any law or regulation applicable thereto, and including any Claim or
matter (regardless of when it first appeared) relating to or arising: (a) from
the presence of any environmental problems, or the use, presence, storage,
release, discharge or migration of Hazardous Materials on, in, under or around
the Property (including the groundwater under the Property), regardless of when
such Hazardous Materials were first introduced in, on or about the Property,
(b) from the presence, release and/or remediation of asbestos and asbestos
containing materials in, on or about the Property, regardless of when such
asbestos and asbestos containing materials were first introduced in, on or about
the Property, (c) under any Environmental Law(s), or under common law, in equity
or otherwise, with respect to (i) any past, present or future presence or
existence of Hazardous Materials on, under or about the Property or (ii) any
past, present or future violations of any Environmental Laws, (d) any patent or
latent defects or deficiencies with respect to the Property, and (e) any and all
matters related to the Property or any portion thereof, including the condition
and/or operation of the Property and each part thereof. Without limiting the
foregoing, upon Closing Buyer waives and agrees not to commence any action,
legal proceeding, cause of action or suits in law or equity, of whatever kind or
nature, including any private right of action under the federal superfund laws,
42 U.S.C. Sections  9601 et seq. (as such laws and statutes may be amended,
supplemented or replaced from time to time), directly or


12411789.7
46
 

--------------------------------------------------------------------------------




indirectly, against the Seller Released Parties in connection with Claims
described above and expressly waives the provisions or rules of laws which
provide otherwise. Upon Closing, Buyer assumes all risk for such Claims against
the Seller Released Parties which may be brought by Buyer or Buyer Parties
heretofore and hereafter arising, whether now known or unknown by Buyer. Without
limiting the foregoing, if Buyer has obtained knowledge prior to the Closing
Date of (i) a default in any of the covenants, agreements or obligations to be
performed by Seller under this Agreement and/or (ii) any breach or inaccuracy in
any representation of Seller made in this Agreement, and Buyer nonetheless
elects to proceed to Closing, then, upon the consummation of the Closing, Buyer
shall be conclusively deemed to have waived any such default and/or breach or
inaccuracy and shall have no Claim against Seller or hereunder with respect
thereto, including, without limitation pursuant to Section 11 of this Agreement.
Notwithstanding anything to the contrary herein but subject to the provisions of
Section 5.2, Seller shall not have any liability whatsoever to Buyer with
respect to any matter disclosed to or discovered by Buyer or the Buyer Parties
prior to the Closing Date.
For the purposes of this Agreement, (1) the term “Environmental Laws” means any
and all federal, state and local statutes, ordinances, orders, rules,
regulations, guidance documents, judgments, governmental authorizations, or any
other requirements of governmental authorities, as may presently exist or as may
be amended or supplemented, or hereafter enacted or promulgated, relating to the
presence, release, generation, use, handling, treatment, storage, transportation
or disposal of Hazardous Materials, or the protection of the environment or
human, plant or animal health, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C.A. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), and all
applicable laws of the State of Georgia, and (2) the term “Hazardous
Material(s)” means any hazardous or toxic material, substance, irritant,
chemical or waste, which is (A) defined, classified, designated, listed or
otherwise considered under any Environmental Law as a “hazardous waste,”
“hazardous substance,” “hazardous material,” “extremely hazardous waste,”
“acutely hazardous waste,” “radioactive waste,” “biohazardous waste,”
“pollutant,” “toxic pollutant,” “contaminant,” “restricted hazardous waste,”
“infectious waste,” “toxic substance,” or any other term or expression intended
to define, list, regulate or classify substances by reason of properties harmful
to health, safety or the indoor or outdoor environment, (B) toxic, ignitable,
corrosive, reactive, explosive, flammable, infectious, radioactive, carcinogenic
or mutagenic, and which is or becomes regulated by any local, state or federal
governmental authority, (C) asbestos and asbestos containing materials, (D) an
oil, petroleum, petroleum based product or petroleum additive, derived substance
or


12411789.7
47
 

--------------------------------------------------------------------------------




breakdown product, (E) urea formaldehyde foam insulation, (F) polychlorinated
biphenyls (PCBs), (G) freon and other chlorofluorocarbons, (H) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources,
(I) lead-based paint and (J) mold, rot, fungi and bacterial matter. Buyer
acknowledges and agrees that the sole inquiry and investigation Seller conducted
in connection with the environmental condition of the Property is to obtain the
environmental report(s) which are part of the due diligence items and that, for
purposes of all applicable Georgia law, Seller has acted reasonably in relying
upon said inquiry and investigation, and the delivery of this Agreement
constitutes written notice to Buyer under such code section.
BUYER ACKNOWLEDGES THAT THE DISCLAIMERS AND RELEASE OF SELLER AND THE OTHER
SELLER RELEASED PARTIES SET FORTH IN SECTION 10, SECTION 11, THIS SECTION 12 AND
ELSEWHERE IN THIS AGREEMENT ARE AN INTEGRAL PART OF THIS AGREEMENT, THAT SELLER
HAS GIVEN BUYER MATERIAL CONCESSIONS REGARDING THE PURCHASE PRICE AND OTHER
TERMS OF THIS TRANSACTION IN EXCHANGE FOR BUYER AGREEING TO SUCH DISCLAIMERS AND
RELEASE OF THE SELLER RELEASED PARTIES AND THAT SELLER WOULD NOT HAVE AGREED TO
SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE AND UPON THE OTHER TERMS AND
PROVISIONS OF THIS AGREEMENT BUT FOR THE DISCLAIMERS AND THE RELEASE SET FORTH
IN SECTION 10, SECTION 11, THIS SECTION 12 AND ELSEWHERE IN THIS AGREEMENT. THE
PROVISIONS OF THIS SECTION 12 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED
MERGED INTO THE DEED OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED AT THE
CLOSING.
Buyer hereby specifically acknowledges that Buyer has reviewed this Section and
discussed its import with legal counsel, is fully aware of its consequences and
that the provisions of this Section are a material part of this Agreement.








12411789.7
48
 

--------------------------------------------------------------------------------




13.    Notices. All notices, demands and communications permitted or required to
be given hereunder shall be in writing, and shall be delivered (a) personally,
(b) by United States registered or certified mail, postage prepaid, (c) by
Federal Express or other reputable courier service regularly providing evidence
of delivery (with charges paid by the party sending the notice), or (d) by a PDF
or similar attachment to an e-mail, provided that, except as expressly provided
herein, such e-mail attachment shall be followed within one (1) Business Day by
delivery of such notice pursuant to clause (a), (b) or (c) above. Any such
notice to a party shall be addressed at the address set forth in the Section of
this Agreement entitled “Summary and Definition of Basic Terms” (subject to the
right of a party to designate a different address for itself by notice similarly
given). Service of any such notice or other communications so made shall be
deemed effective on the day of actual delivery (whether accepted or refused),
provided that if any notice or other communication to be delivered by e-mail
attachment as provided above cannot be transmitted because of a problem
affecting the receiving party’s computer, the deadline for receiving such notice
or other communication shall be extended through the next Business Day, as shown
by the addressee’s return receipt if by certified mail, and as confirmed by the
courier service if by courier; provided, however, that if such actual delivery
occurs after 5:00 p.m. local time where received or on a non-Business Day, then
such notice or communication so made shall be deemed effective on the first
Business Day after the day of actual delivery. The attorneys for any party
hereto shall be entitled to provide any notice that a party desires to provide
or is required to provide hereunder.
14.    Entire Agreement; Participation in Drafting. This Agreement constitutes
the entire understanding of the parties and all prior agreements,
representations, and understandings between the parties, whether oral or
written, are deemed null and void, all of the foregoing having been merged into
this Agreement. The parties acknowledge that each party and/or such party’s
counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation or enforcement of this
Agreement or any amendments or exhibits to this Agreement or any document
executed and delivered by either party in connection with this Agreement.
15.    Successors and Assigns. Subject to the restrictions on assignment set
forth below, this Agreement shall be binding upon and inure to the benefit of
Seller and Buyer and their respective estates, personal representatives, heirs,
devisees, legatees, successors and assigns. Buyer shall have the right to assign
this Agreement without Seller’s prior written consent subject to the following
conditions: (a) each of the representations and warranties of Buyer set forth
herein shall remain true and correct as to such assignee and such assignee shall
assume all of the obligations and duties of Buyer set forth in this Agreement;
(b) the assignee is controlled by or under common control with Buyer or
Steadfast Apartment REIT, Inc. (and upon Seller’s request, Buyer shall provide
Seller with reasonably satisfactory evidence of same); (c) Seller has not
provided Buyer a notice of its election to terminate this Agreement in
accordance with the terms and provisions hereof at the time of such assignment;
(d) notwithstanding any such nomination, Buyer shall not be released from its


12411789.7
49
 

--------------------------------------------------------------------------------




liabilities and obligations under this Agreement until Closing occurs; (e) such
assignment shall not be a condition of or delay Closing; (f) Buyer shall deliver
written notice to Seller of any such assignment at least three (3) Business Days
prior to the Closing Date (which notice shall include the name, vesting and
signature block of the assignee); and (g) the Loan Assumption and the process
relating thereto will not be hindered or delayed by such assignment (it being
understood that the Existing Lender will require that Buyer be or form a special
purpose entity to acquire the Property and assume the Existing Loan). All other
assignments shall require the prior written consent of Seller, which consent
Seller may withhold in its sole and absolute discretion. No such assignment
shall be effective and Seller’s consent shall not be effective until and unless
any assignee as may be consented to by Seller and expressly assumed in writing
all obligations of the Buyer under this Agreement and further acknowledged and
agreed in writing to be bound by all of the provisions of this Agreement as if
the assignee had originally executed this Agreement as buyer. Notwithstanding
any assignment as may be consented to by Seller, the original named Buyer
hereunder shall not be released, and shall remain liable for, all obligations of
the Buyer under this Agreement until Closing (but not thereafter).
16.    Severability. If for any reason, any provision of this Agreement shall be
held to be unenforceable, it shall not affect the validity or enforceability of
any other provision of this Agreement and to the extent any provision of this
Agreement is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.
17.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia.
18.    Modifications/Survival. Any and all exhibits attached hereto shall be
deemed a part hereof. This Agreement, including exhibits, if any, expresses the
entire agreement of the parties and supersedes any and all previous agreements
between the parties with regard to the Property. There are no other
understandings, oral or written, which in any way alter or enlarge its terms,
and there are no warranties or representations of any nature whatsoever, either
expressed or implied, except as may expressly be set forth herein. Any and all
future modifications of this Agreement will be effective only if it is in
writing and signed by the parties hereto. The terms and conditions of such
future modifications of this Agreement shall supersede and replace any
inconsistent provisions in this Agreement.








12411789.7
50
 

--------------------------------------------------------------------------------




19.    Confidentiality. Each party agrees to maintain in confidence, and not to
disclose to any third party, the information contained in this Agreement
(including the Purchase Price) or pertaining to the sale contemplated hereby and
the information and data furnished or made available by Seller to Buyer in
connection with Buyer’s investigation of the Property and the transactions
contemplated by the Agreement; provided, however, that each party, may disclose
such information and data (a) to such party’s accountants, attorneys,
prospective lenders, partners, investors, consultants and other advisors in
connection with the transactions contemplated by this Agreement (collectively,
“Representatives”) to the extent that such Representatives reasonably need to
know (in Buyer’s or Seller’s reasonable discretion) such information and data in
order to assist, and perform services on behalf of Buyer or Seller; (b) to the
extent required by any applicable statute, law, regulation, governmental
authority or court order or the rules and regulations of any applicable
securities exchange; (c) in connection with any securities filings, registration
statements or similar filings undertaken by Buyer or Seller; (d) to Escrow
Holder and the Title Company as necessary to consummate the Closing under this
Agreement; (e) in connection with any litigation that may arise between the
parties in connection with the transactions contemplated by this Agreement; and
(f) information otherwise in the public domain (other than as a result of a
breach of this Section 19). All parties hereto shall refrain from issuing any
press release regarding this transaction prior to Closing without the prior
written consent of the other. From and after Closing, Seller shall refrain from
issuing any press release regarding this transaction without the prior written
consent of Buyer, which shall not be unreasonably withheld. The provisions of
this Section 19 shall survive the Closing or any earlier termination of this
Agreement for a period of one (1) year.
20.    Dispute Costs. Notwithstanding anything in this Agreement or any of the
Closing Documents to the contrary, in the event any dispute between the parties
with respect to this Agreement results in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including reasonable
attorneys’ and experts’ fees and costs incurred by the prevailing party in
connection with such litigation or other proceeding and any appeal thereof
subject to the limitations contained in Section 11 of this Agreement. Such
costs, expenses and fees shall be included in and made a part of the judgment
recovered by the prevailing party, if any. The provisions of this Section 20
shall survive any termination of this Agreement or the Closing and shall not be
deemed merged into the Deed or any other document or instrument delivered at
Closing.
21.    Time of the Essence; Business Days. Time is of the essence in the
performance of each of the parties’ respective obligations contained in this
Agreement. Unless the context otherwise requires, all periods terminating on a
given day, period of days, or date shall terminate at 5:00 p.m. (Central Time)
on such date or dates. References to “days” shall refer to calendar days except
if such references are to “Business Days” which shall refer to days which are
not a Saturday, Sunday or a legal holiday under the laws of the State of Georgia
or under United States federal laws.


12411789.7
51
 

--------------------------------------------------------------------------------




22.    No Recordation. Neither this Agreement nor a memorandum thereof may be
recorded.
23.    Signage Removal. Promptly after the Closing, Buyer will “banner” or
otherwise temporarily mask the portion of all signage containing the “Greystar”
name or logo to indicate the new ownership, failing which upon five (5) days
prior written notice, Seller may do so at Buyer’s expense. Within ninety (90)
days after the Closing, Buyer shall cause the portion of all signage containing
the “Greystar” name or logo to be replaced, failing which Seller may remove such
portion of the signage at Buyer’s expense upon fifteen (15) days prior written
notice. The provisions of this Section shall survive the Closing without
limitation.
24.    Drafts not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when Seller and
Buyer have fully executed and delivered to each other a counterpart of this
Agreement with all exhibits attached hereto.
25.    Multiple Counterparts. This Agreement may be executed in multiple
counterparts (each of which is to be deemed original for all purposes). The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon so long as such signature page is
attached to any other counterpart of this Agreement identical thereto except
having additional signature pages executed by the other parties to this
Agreement attached thereto.
26.    Electronic Signatures. Seller and Buyer each (a) has agreed to permit the
use from time to time, where appropriate, of telecopy or other electronic
signatures (including .pdf files thereof) in order to expedite the transaction
contemplated by this Agreement, (b) intends to be bound by its respective
telecopy or other electronic signature, (c) is aware that the other will rely on
the telecopied or other electronically transmitted signature, and
(d) acknowledges such reliance and waives any defenses to the enforcement of
this Agreement and the documents affecting the transaction contemplated by this
Agreement based on the fact that a signature was sent by telecopy or electronic
transmission only.








12411789.7
52
 

--------------------------------------------------------------------------------




27.    Limitations on Benefits. It is the explicit intention of Buyer and Seller
that, except for the Seller Released Parties referred to above in this
Agreement, no person or entity other than Buyer and Seller and their permitted
successors and assigns is or shall be entitled to bring any action to enforce
any provision of this Agreement against either of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Buyer and Seller or
their respective successors and assigns as permitted hereunder. Nothing
contained in this Agreement shall under any circumstances whatsoever be deemed
or construed, or be interpreted, as making any third party (other than Seller
Released Parties) a beneficiary of any term or provision of this Agreement or
any instrument or document delivered pursuant hereto, and Buyer and Seller
expressly reject any such intent, construction or interpretation of this
Agreement.
28.    Interpretation. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires: (a) all exhibits
attached hereto are incorporated herein by reference; (b) the section and
subsection headings contained in this Agreement are for convenience only and in
no way enlarge or limit the scope or meaning of the various sections or
subsections hereof; (c) all dollar amounts are expressed in United States
currency; (d) all defined terms in this Agreement include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other genders; (e) references herein to “Sections,” subsections, paragraphs and
other subdivisions without reference to a document are to designated Sections,
subsections, paragraphs and other subdivisions of this Agreement; (f) a
reference to a subsection without further reference to a Section is a reference
to such subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to paragraphs and other subdivisions;
(g) the words “hereof,” “herein,” “thereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; (h) the word “including” or “includes” means “including, but not
limited to” or “includes without limitation”; (i) the words “approval,”
“consent” and “notice” shall be deemed to be preceded by the word “written”;
(j) any reference to this Agreement or any Exhibits hereto and any other
instruments, documents and agreements shall include this Agreement, Exhibits and
other instruments, documents and agreements as originally executed or existing
and as the same may from time to time be supplemented, modified or amended; and
(k) unless otherwise specifically provided, all references in this Agreement to
a number of days shall mean calendar days rather than Business Days.
29.    Exhibits. Exhibit A through Exhibit L are incorporated herein by
reference.
30.    No Partnership/Fiduciary Relationship. The parties acknowledge and agree
that the relationship created by this Agreement between Seller, on the one hand,
and Buyer, on the other hand, is one of contract only, and that no partnership,
joint venture or other fiduciary or quasi-fiduciary relationship is intended or
in any way created hereby between Seller and Buyer.


12411789.7
53
 

--------------------------------------------------------------------------------




31.    JURY TRIAL WAIVER. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH SELLER AND/OR BUYER MAY BE PARTIES ARISING OUT OF,
IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY
REPRESENTS AND WARRANTS TO THE OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS
TO THE OTHER THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL,
AND HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS
OF THIS SECTION SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.
32.    Record Access and Retention. For a period of up to eighteen (18) months
after Closing, upon Buyer’s reasonable request, Seller shall after the Closing
(i) provide Buyer with reasonable access to, and the right to inspect, Seller’s
financial information and historical books and records (the “3-14 Audit
Information”) in connection with the preparation by Buyer’s auditors (or the
auditors of Buyer’s parent company) of a SEC Regulation S-X 3-14 Audit (“S-X
3-14 Audit”) of certain operating revenues and expenses with respect to the
Property. Seller further agrees to provide Buyer’s auditors (or the auditors of
Buyer’s parent company) with reasonable access to Seller’s books and records
relating to the Property as otherwise reasonably required to complete any such
S-X 3-14 Audit. Notwithstanding the foregoing, (x) in no event shall Seller be
required to provide a management representation letter or make any
representation or warranty with respect to the 3-14 Audit Information, (y) in no
event shall Seller be required to prepare any reports or data with respect to
any 3-14 Audit and Sellers sole obligation with respect to the 3-14 Audit
Information shall be to provide Buyer reasonable access to financial information
and books and records in Seller’s possession, and (z) Buyer, for itself and all
of Buyer’s Representatives, hereby waives any and all claims against Seller and
each Seller Released Party with respect to the information comprising the 3-14
Audit Information and the compilation of the S-X 3-14 Audit. The terms and
conditions of this Section 32 shall survive the Closing.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]














12411789.7
54
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date first written above.
BUYER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:    _______/s/ Ana Marie del Rio_____________
Print Name: ___Ana Marie del Rio______________
Print Title: ____Secretary_____________________








(Signature pages continue on the following page)










































12411789
(Signature Page to Purchase and Sale Agreement - Jefferson at Perimeter)

--------------------------------------------------------------------------------




SELLER:



BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company




By:
_/s/ Melissa Pianko_______

Name:
Melissa Pianko

Title:
Managing Director and Vice President











































12411789
(Signature Page to Purchase and Sale Agreement - Jefferson at Perimeter)

--------------------------------------------------------------------------------






ACCEPTANCE BY ESCROW HOLDER
First American Title Insurance Company hereby acknowledges that it has received
originally executed counterparts or a fully executed original of the foregoing
Purchase and Sale Agreement and Joint Escrow Instructions and agrees to act as
Escrow Holder thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder.
Dated: March 23rd, 2018
First American Title Insurance Company
 

 
By: _/s/ Deanna Wilkie______________
 
Print Name: _Deanna Wilkie__________
 
Its Authorized Agent

































12411789.4
57
 

--------------------------------------------------------------------------------






EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY
That certain land situated in the City of Atlanta, County of DeKalb, State of
Georgia, and described as follows:


ALL THAT TRACT OR PARCEL OF LAND LYING IN AND BEING A PART OF LAND LOT 363 OF
THE 18TH DISTRICT, DEKALB COUNTY, GEORGIA AND BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:


BEGINNING AT THE INTERSECTION OF THE NORTHERLY RIGHT-OF-WAY OF VALLEY VIEW ROAD
(60 FOOT RIGHT-OF-WAY) AND THE EASTERLY RIGHT-OF-WAY OF ASHFORD-DUNWOODY ROAD
(RIGHT-OF-WAY VARIES) PROCEED NORTHERLY ALONG SAID ASHFORD-DUNWOODY ROAD
RIGHT-OF-WAY 124.94 FEET TO A POINT AND THE TRUE POINT OF BEGINNING.


THENCE PROCEED ALONG SAID RIGHT-OF-WAY NORTH 01 DEGREE 38 MINUTES 09 SECONDS
WEST 616.66 FEET TO A POINT; THENCE PROCEED ALONG A CURVE TO THE RIGHT NORTH 41
DEGREES 35 MINUTES 01 SECOND EAST WITH AN ARC LENGTH OF 96.59 FEET AND A RADIUS
OF 59 FEET TO A POINT; THENCE PROCEED NORTH 84 DEGREES 48 MINUTES 12 SECONDS
EAST A DISTANCE OF 309.31 FEET TO A POINT; THENCE PROCEED ALONG A CURVE TO THE
LEFT NORTH 44 DEGREES 58 MINUTES 59 SECONDS EAST WITH AN ARC LENGTH OF 485.88
FEET AND A RADIUS OF 360.30 FEET TO A POINT; THENCE PROCEED NORTH 05 DEGREES 44
MINUTES 20 SECONDS EAST A DISTANCE OF 353.16 FEET TO A POINT; THENCE PROCEED
ALONG A CURVE TO THE RIGHT NORTH 38 DEGREES 12 MINUTES 51 SECONDS EAST WITH AN
ARC LENGTH OF 328.64 FEET AND A RADIUS OF 287.70 FEET TO A POINT; THENCE PROCEED
NORTH 70 DEGREES 19 MINUTES 47 SECONDS EAST 233.32 FEET TO A POINT; THENCE
PROCEED ALONG A CURVE TO THE LEFT NORTH 68 DEGREES 52 MINUTES 34 SECONDS EAST
WITH AN ARC LENGTH OF 72.96 FEET AND A RADIUS OF 356.71 FEET TO A POINT; THENCE
LEAVING SAID RIGHT-OF-WAY PROCEED SOUTH 23 DEGREES 47 MINUTES 37 SECONDS EAST A
DISTANCE OF 75.25 FEET TO A POINT; THENCE PROCEED SOUTH 63 DEGREES 40 MINUTES 14
SECONDS WEST 246.87 FEET TO A POINT; THENCE PROCEED SOUTH 02 DEGREES 02 MINUTES
36 SECONDS EAST 369.16 FEET TO A POINT; THENCE PROCEED SOUTH 47 DEGREES 51
MINUTES 55 SECONDS EAST 465.94 FEET TO A POINT; THENCE PROCEED NORTH 89 DEGREES
11 MINUTES 41 SECONDS WEST 250.00 FEET TO A POINT; THENCE PROCEED SOUTH 06
DEGREES 08 MINUTES 50 SECONDS WEST 261.70 FEET TO A POINT; THENCE PROCEED NORTH
87 DEGREES 43 MINUTES 14 SECONDS WEST 100.00 FEET TO A POINT; THENCE PROCEED
SOUTH 27 DEGREES 07 MINUTES 21 SECONDS EAST 93.58 FEET TO A POINT: THENCE
PROCEED SOUTH 51 DEGREES 40 MINUTES 51 SECONDS WEST 91.67 FEET TO A POINT;
THENCE PROCEED SOUTH 24 DEGREES 02 MINUTES 19 SECONDS EAST 28.50 FEET TO A
POINT; THENCE PROCEED SOUTH 11 DEGREES 34 MINUTES 21 SECONDS WEST


 
EXHIBIT A
-1-





12411789.7         

--------------------------------------------------------------------------------





142.13 FEET TO A POINT; THENCE PROCEED SOUTH 23 DEGREES 19 MINUTES 16 SECONDS
WEST 57.64 FEET TO A POINT; THENCE PROCEED SOUTH 87 DEGREES 55 MINUTES 58
SECONDS EAST 47.00 FEET TO A POINT; THENCE PROCEED SOUTH 03 DEGREES 51 MINUTES
24 SECONDS EAST 253 .68 FEET TO A POINT ALONG THE NORTHERN BOUNDARY OF THE
VALLEY VIEW SUBDIVISION AS MORE PARTICULARLY DESCRIBED IN PLAT BOOK 23, PAGE 9,
DEKALB COUNTY, GEORGIA RECORDS; THENCE PROCEED ALONG SAID BOUNDARY NORTH 89
DEGREES 14 MINUTES 06 SECONDS WEST 300.84 FEET TO A POINT; THENCE PROCEED SOUTH
89 DEGREES 18 MINUTES 03 SECONDS WEST 129.97 FEET TO A POINT; THENCE PROCEED
SOUTH 89 DEGREES 21 MINUTES 21 SECONDS WEST 260.08 FEET TO A POINT; THENCE
PROCEED SOUTH 89 DEGREES 17 MINUTES 46 SECONDS WEST 130.05 FEET TO A POINT;
THENCE PROCEED NORTH 89 DEGREES 56 MINUTES 55 SECONDS WEST A DISTANCE OF 145.07
FEET TO A POINT ON SAID RIGHT-OF-WAY OF ASHFORD-DUNWOODY ROAD AND THE TRUE POINT
OF BEGINNING; CONTAINING 24.74 ACRES AS MORE PARTICULARLY DESCRIBED ON THAT
CERTAIN PLAT OF SURVEY FOR NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, MAGNOLIA
COMMONS JOINT VENTURE AND CHICAGO TITLE INSURANCE COMPANY, PREPARED BY BLUE
RIDGE ENGINEERING, INC., DATED SEPTEMBER 17, 1994, LAST REVISED MARCH 21, 1995,
BEARING THE SEAL AND CERTIFICATION OF H. TATE JONES, GEORGIA PROFESSIONAL LAND
SURVEYOR NO. 2339.


APN: 18 363 01 005 and 18 363 01 006
























 
EXHIBIT A
-2-





12411789.7         

--------------------------------------------------------------------------------






EXHIBIT B

[FORM OF DEED]
After recording please return to:
____________________________
____________________________
____________________________
____________________________


LIMITED WARRANTY DEED




STATE OF GEORGIA


COUNTY OF DEKALB


THIS INDENTURE is made as of the _____ day of _________________, 201__, between
BRE JEFFERSON ST. ANDREWS OWNER LLC, a Delaware limited liability company
(“Grantor”), and _______________, a ________________ (“Grantee”) (the words
“Grantor” and “Grantee” include all genders, plural and singular, and their
respective heirs, successors and assigns where the context requires or permits).


W I T N E S S E T H: That


Grantor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, in hand paid at and before the
sealing and delivery of these presents, the receipt and sufficiency whereof are
hereby acknowledged, has granted, sold, aliened, conveyed and confirmed, and by
these presents does hereby grant, bargain, sell, alien, convey and confirm unto
the said Grantee, all those tracts of land in DeKalb County, Georgia, described
on Exhibit A attached hereto and made a part hereof (the “Property”).


TO HAVE AND TO HOLD the said Property, with all and singular the rights, members
and appurtenances thereof, to the same being, belonging or in anywise
appertaining, to the only proper use, benefit and behoof of the said Grantee
forever in FEE SIMPLE, subject, however, to those matters set forth on Exhibit B
attached hereto and made a part hereof.


AND THE SAID Grantor will warrant and forever defend the right and title to the
Property unto the said Grantee against the claims of all persons owning, holding
or claiming by, through or under the said Grantor, but not otherwise, and
subject, however, to those matters set forth on Exhibit B attached hereto and
made a part hereof.












 
EXHIBIT B
-1-





12411789.7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Limited Warranty Deed to be signed,
sealed and delivered as of the day and year first above written.




Signed, sealed and delivered in the
presence of:






_______________________________
Unofficial Witness






_______________________________
Notary Public
My Commission Expires:__________


           (NOTARY SEAL)
BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company




By: ___________________________
Name:_________________________
Title: _________________________






                          [CORPORATE SEAL]









[GEORGIA NOTARY ACKNOWLEDGEMENT FORM MAY BE REQUIRED]






































 
EXHIBIT B
-2-





12411789.7

--------------------------------------------------------------------------------






EXHIBIT A TO DEED
(Legal Description)




That certain land situated in the City of Atlanta, County of DeKalb, State of
Georgia, and described as follows:
[to be inserted]


























































































 
EXHIBIT A
to Deed




 
-2-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT B TO DEED
(Permitted Exceptions)






1.
General and special taxes and assessments for the year 201[8], and subsequent
years, not yet due and payable.



2.
Local, state and federal laws, ordinances or governmental regulations, including
but not limited to, building, zoning and land use laws, ordinances and
regulations, now or hereafter in effect relating to the subject property.



3.
Unrecorded leases, all matters of record and all matters that would be reflected
on an accurate survey or shown by a physical inspection of the subject property,
as of the date hereof.





***End of Exhibit***




















































 
EXHIBIT B
to Deed




 
-2-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT C

FEDERAL TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including
Section 1445 of the Code), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BRE JEFFERSON ST. ANDREWS OWNER LLC, a Delaware limited liability
company, in that certain property known as “Jefferson at Perimeter Apartments”
located at 4867 Ashford Dunwoody Road, Atlanta, Georgia, the undersigned
(“Transferor”) hereby certifies the following:
1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

2.
Transferor is the __________________ of BRE JEFFERSON ST. ANDREWS OWNER LLC, the
record title holder of the Property;

3.
Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations;

4.
Transferor’s U.S. employer identification number is _______________; and

5.
Transferor’s office address is 233 S. Wacker Drive, Suite 4200, Chicago, IL,
60606.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]














 
Exhibit C
-1-
 

12411789.7

--------------------------------------------------------------------------------





Under penalties of perjury, the undersigned declares that it has examined this
certification and to the best of its knowledge and belief, it is true, correct,
and complete, and further declares that it has authority to sign this document
on behalf of Transferor.
TRANSFEROR:
Date: _______________, 2018
[*Insert Transferor sig block]




































 
Exhibit C
-2-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT D

BILL OF SALE
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, BRE JEFFERSON ST. ANDREWS OWNER LLC, a Delaware limited
liability company (“Seller”), does hereby bargain, sell, grant, transfer,
assign, and convey to _______________________________________, a
____________________ (“Buyer”), any and all of Seller’s rights, title and
interests, if any, in and to the Personal Property located in or on the property
described in Exhibit A attached hereto and made a part hereof (the “Property”),
including without limitation the tangible personal property listed on Schedule 1
attached hereto, without representation or warranty of any type, except as
specifically set forth in and subject to the terms and provisions of the
Purchase and Sale Agreement and Joint Escrow Instructions dated
_____________________, 2018 between Seller and Buyer[’s predecessor in interest]
(“Agreement”) including, without limitation, Section 12 thereof. All capitalized
terms used in this Bill of Sale and not defined shall have the meanings given
thereto in the Agreement.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]


























 
Exhibit D
-1-
 

12411789.7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of this ___
day of ___________________, 2018.
SELLER:
BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company


                        
By:    ___________________________
Name:    _________________________
Title:    __________________________






















 
Exhibit D
-2-
 

12411789.7

--------------------------------------------------------------------------------





EXHIBIT A

to Bill of Sale

LEGAL DESCRIPTION OF THE REAL PROPERTY










































 
Exhibit D
-3-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF GENERAL ASSIGNMENT

ASSIGNMENT AND ASSUMPTION OF LEASES,
CONTRACTS AND INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND INTANGIBLE PROPERTY
(this “General Assignment”) is made and entered into as of the ___ day of
______________, 2018 by and between BRE JEFFERSON ST. ANDREWS OWNER LLC, a
Delaware limited liability company (“Assignor”), and ___________________,
a ____________________ (“Assignee”).
R E C I T A L S :
A.    Assignor and Assignee’s predecessor in interest entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated
_____________________, 2018 (“Agreement”) with respect to the sale and purchase
of certain “Real Property” and “Improvements” and other “Property” described
therein. All capitalized terms used in this General Assignment and not defined
shall have the meanings given thereto in the Agreement.
B.    Assignor desires to assign, transfer and convey to Assignee all of
Assignor’s right, title and interest in and to (i) the Leases and Tenant
Security Deposits, (ii) the Service Contracts set forth on Exhibit B hereto and
(iii) the Plans and Approvals, and Assignee desires to accept such assignment,
transfer and conveyance of the Leases, the Tenant Security Deposit, such
identified Service Contracts and the Plans and Approvals and to assume and
perform all of Assignor’s covenants and obligations in, under and with respect
to the Leases, the Tenant Security Deposit, the Service Contracts and the Plans
and Approvals.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
Effective Date. The “Effective Date” of this General Assignment shall be the
Closing (as defined in the Agreement) of the sale and purchase of the Property.
Assignment. Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest in and to the Leases (which are generally
identified on the Rent Roll attached hereto as Exhibit A), the Tenant Security
Deposit, the Service Contracts identified on Exhibit B hereto and the Plans and
Approvals from and after the Effective Date.


12411789.7    
 
Exhibit E
-1-








--------------------------------------------------------------------------------





Assumption and Acceptance. Assignee hereby accepts the above assignment and
transfer and expressly assumes and covenants to keep, perform, fulfill and
discharge all of the terms, covenants, conditions and obligations required to be
kept, performed, fulfilled and discharged by Assignor in, under and with respect
to the Leases, the Tenant Security Deposits (but only to the extent Assignee
received a credit therefor at Closing), the Service Contracts and the Plans and
Approvals first arising or accruing from and after the Effective Date.
Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall, taken together, be deemed
one document.
Limited Liability. This Assignment is made without any express or implied
representation or warranty of any kind or nature other than those
representations and warranties expressly made by Assignor in Section 9.1 of the
Agreement, which representations and warranties by Assignor shall survive only
for the period provided in, and are subject to all of the limitations set forth
in, the Agreement.
Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Governing Law. This Assignment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Georgia.
Severability. If for any reason, any provision of this Assignment shall be held
to be unenforceable, it shall not affect the validity or enforceability of any
other provision of this Assignment and to the extent any provision of this
Assignment is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.
[END OF TEXT; SIGNATURES FOLLOW IMMEDIATELY ON NEXT PAGE]
















12411789.7    
 
Exhibit E
-2-








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.
ASSIGNOR:
BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company


                        
By:    _________________________
Name:    _______________________
Title:    ________________________
























12411789.7    
 
Exhibit E
-3-








--------------------------------------------------------------------------------







ASSIGNEE:
___________________________________________________________,
a __________________________________________________________

By:_________________________________________________________
Print Name: _________________________________________________
Print Title: __________________________________________________
































12411789.7    
 
Exhibit E
-4-








--------------------------------------------------------------------------------





EXHIBIT A
RENT ROLL
[TO BE SUPPLIED]






































12411789.7    
 
Exhibit E
-5-








--------------------------------------------------------------------------------






EXHIBIT B
SERVICE CONTRACTS


























 
Exhibit E
-6-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT F

SELLER TITLE CERTIFICATE
Title Certificate & Indemnity
dated as of _________, 2018


Jefferson at Perimeter Apartments
4867 Ashford Dunwoody Road, Atlanta, Georgia



--------------------------------------------------------------------------------



Certifications:
This Certificate is given with reference to that certain preliminary title
report or title commitment dated as of January 28, 2018 under Order No.
NCS-890356-4-CHI2 (such report or commitment being referred to herein as the
“Commitment”), and issued by First American Title Insurance Company (“Title
Insurer”). The undersigned (“Owner”) certifies the following to Title Insurer
but only as to the above-referenced premises (the “Premises”) and only as to the
period between December 15, 2015 and the date hereof (subject to any exceptions
expressly noted below):


Mechanics Liens:
A.
All labor, services or materials rendered or furnished to date in connection
with the Premises or with the construction or repair of any building or
improvements on the Premises contracted for or requested by Owner have been
completed and paid for in full, with the possible exception of routine repairs
and/or maintenance which have been or will be duly paid in the ordinary course
of business; and
B.
To the actual knowledge of Owner, all other labor, services or materials that
were contracted for or requested by Owner and that have been rendered or
furnished in connection with the Premises or with the construction or repair of
any building or improvements on the Premises have been completed and paid for in
full.


Tenants/Parties in Possession:
Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the rent roll annexed hereto (and any subtenants thereunder), which tenants
have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.


Options To Purchase or Rights of First Refusal:
But for the instant transaction, Owner has not entered into any unrecorded sale
contracts, deeds, mortgages, or purchase options or rights of first refusal
affecting the Premises or improvements thereon, which are presently in effect
and will survive the transfer of the Premises in connection with the instant
transaction, except as set forth in the Commitment.


Covenants & Restrictions:
To the actual knowledge of Owner, (a) Owner has received no written notice of
past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid in the ordinary course.


Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
Owner (or its constituent entities) which are now pending, nor has Owner (or its
constituent entities) made any assignment for the benefit of creditors which is
in effect as to said Premises.


Exceptions to any of the foregoing: [At the Closing, Seller will list any
exceptions, including any construction cost credit given to Buyer at Closing for
which Buyer is responsible under the PSA.]

--------------------------------------------------------------------------------

Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date hereof (hereinafter,
the “Gap Period”), Owner has not taken or allowed and will not voluntarily take
or allow any action to encumber the Premises in the Gap Period.


12411789.7
 
Exhibit F
-1-
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



Further Assurances:
Owner hereby undertakes and agrees to fully cooperate with Title Insurer in
correcting any errors in the execution and acknowledgment of the insured
conveyance.



--------------------------------------------------------------------------------



Counterparts:
This document may be executed in counterparts.



--------------------------------------------------------------------------------



Inducement and Indemnification:
Owner provides this document to induce Title Insurer to insure title to said
Premises well knowing that it will do so only in complete reliance upon the
matters asserted hereinabove and further, will indemnify and hold Title Insurer
harmless against any loss or damage sustained as a result of any inaccuracy in
the matters asserted hereinabove.



--------------------------------------------------------------------------------



Knowledge/Survival:
Any statement “to the actual knowledge of Owner” (or similar phrase) shall mean
that the “Designated Representative” (as hereinafter defined) of Owner has no
knowledge that such statement is untrue (and, for this purpose, Owner’s
knowledge shall mean the present actual knowledge [excluding constructive or
imputed knowledge] of the Designated Representative, but such Designated
Representative shall not have any liability in connection herewith.
Notwithstanding anything to the contrary herein, (1) no claim shall be made
against Owner for a breach of, or demand for indemnification under, this
certificate (and Owner shall have no liability therefor) unless Title Insurer
(a) gives a reasonably detailed written notice to Owner of such breach or demand
within six (6) months after the date hereof (and any cause of action resulting
from such breach or demand as to which such notice is not timely given shall
terminate), and (b) files an action for such breach or demand on or before the
first day following the second (2nd) anniversary of the date hereof, after which
time all representations and warranties, covenants, obligations, provisions and
liabilities (and any cause of action resulting from such breach or demand not
then in litigation in the jurisdiction where the Premises are situated shall
terminate); and (2) to the extent Title Insurer shall have knowledge as of the
date hereof that any of the statements contained herein is false or inaccurate,
then Owner shall have no liability with respect to the same. The “Designated
Representative” for Owner is Ralph Pickett. The Designated Representative of
Owner is an individual affiliated with, or employed by, Owner or its affiliates
who has been directly involved in the asset management or property management of
the Premises and is in a position to confirm the truth and accuracy of Owner’s
knowledge certifications hereunder concerning the Premises.



--------------------------------------------------------------------------------



See annexed Title Certificate & Indemnity signature pages












































12411789.7
 
Exhibit F
-2-
 

--------------------------------------------------------------------------------





Signature Page to Title Certificate & Indemnity




Owner:




BRE Jefferson St. Andrews Owner LLC,
a Delaware limited liability company


By:
 
Name:
 
Title:
 

































































12411789.7
 
Exhibit F
-3-
 

--------------------------------------------------------------------------------





Rent Roll
see annexed
































12411789.7
 
Exhibit F
-4-
 

--------------------------------------------------------------------------------






EXHIBIT G
RENT ROLL
[Intentionally Omitted]








































 
Exhibit G
-1-
 

12411789.7

--------------------------------------------------------------------------------






EXHIBIT H
SERVICE CONTRACTS
Vendor/ Contractor
Service Provided
Must Assume
Comcast
Cable TV
Yes
Laundry
CSC
Yes
Avalon Water
Chill Water
Yes
Colt Security Agency
Intrusion Alarm
No
Rupert Landscape
Landscape Maintenance
Yes
Callmax
Answering Service
No
Atlanta Pest Control/Terminx
Termite
Yes
Nuvox/Windstream
Telephone
No
KeyTrak
Key System
No
EGP
Copy Machine Service
Yes
Great American
Copy Machine Lease
Yes
Terminx
Pest Control
Yes
Terminx
Pest Control
Yes
ShredIt
Document Shredding
No

























 
Exhibit H
-1-





12411789.7        

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF TENANT NOTICE LETTER
[**DATE**]
TO:    All Valued Residents of Jefferson at Perimeter Apartments
Re:    Notice of Lease Assignment and Transfer of Security Deposit
This letter is to notify you that the property commonly known as Jefferson at
Perimeter Apartments, 4867 Ashford Dunwoody Road, Atlanta, Georgia (“Property”)
has this date been sold and the ownership transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to Jefferson at Perimeter Apartments and mailed to
[**COMMUNITY LEASING OFFICE ADDRESS**]. In addition, all questions or other
matters regarding your lease should be directed to the property manager at
[**COMMUNITY LEASING OFFICE PHONE NUMBER**].
Thank you for your cooperation.
Very truly yours,
SELLER:
 
 
,
a
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 













 
Exhibit I
-1-





12411789.7         

--------------------------------------------------------------------------------





NEW OWNER:


BRE Jefferson St. Andrews Owner LLC,
a Delaware limited liability company


By:
 
Name:
 
Title:
 

























































 
Exhibit I
-2-





12411789.7         

--------------------------------------------------------------------------------






EXHIBIT J
PERSONAL PROPERTY


1.    Check scanner.
































































 
Exhibit J
-1-





12411789.7         

--------------------------------------------------------------------------------






EXHIBIT K
Seller Deliveries
Item
PHYSICAL PROPERTY
Access to Maintenance Log
CODE COMPLIANCE
Permits/Licenses (operating)
PROPERTY DESCRIPTIVE INFORMATION
Site plan
Floor Plans
Schedule of Market Rents
Standard Form Residential Lease, any Lease Amendments and/or Side Agreements
Resident qualification policy_Screening
Photos
Personal Property Inventory
PROPERTY FINANCIAL INFORMATION
Financial Statements
Capital Expenditures
Tax Bills
Current Rent Roll
Detail Unit Status Report
Lease expiration report including MTM leases





 
Exhibit K
-1-





12411789.7         

--------------------------------------------------------------------------------





Concession Matrix
Payroll Listing (to be provided after Buyer contingencies removed)
Security Deposit Report (current)
Aged Receivables (as of the end of the last calendar year and the end of the
last calendar month)
Aged Accounts Payable Schedule (Last Calendar Yr & YTD)
Deposit Summary (trailing 3 months)
General Ledgers (end of last calendar year and YTD)
Bank Statements (last 12 months)
Utility Bills (Copies of each bill in last 12 months)
Box Scores
Traffic Detail
Rentable Items Report
TITLE /SURVEY/ENVIRONMENTAL
Existing title policy
Existing survey
Phase I Environmental Report
INSURANCE PACKAGE
Insurance Claim and Loss History - LivCor ownership period
Contract Agreements
Contracts and Summary



 
Exhibit K
-2-





12411789.7         

--------------------------------------------------------------------------------






EXHIBIT L
LIST OF EXISTING LOAN DOCUMENTS
1.
Multifamily Note by Seller to the order of Jones Lang LaSalle Multifamily, LLC,
a Delaware limited liability company (“Lender”) in the original principal amount
of Sixty-Five Million and 00/100 Dollars (US $65,000,000.00) dated as of October
31, 2017.

2.
Multifamily Loan and Security Agreement (Non-Recourse) by and between Seller and
Lender dated as of October 31, 2017.

3.
Multifamily Deed to Secure Debt, Assignment of Lease and Rents, Security
Agreement and Fixture Filing by Seller to and for the benefit of Lender dated as
of October 31, 2017.

4.
Assignment of Security Interest by Lender to Fannie Mae dated as of October 31,
2017.

5.
Environmental Indemnity Agreement by Seller to and for the benefit of Lender
dated as of October 31, 2017.

6.
Assignment of Management Agreement by and between Seller, Lender, and GREP
Southeast, LLC, a Delaware limited liability company, as manager, dated as of
October 31, 2017.

7.
Guaranty of Non-Recourse Obligations by BRE Imagination Holdco LLC, a Delaware
limited liability company, as guarantor, to and for the benefit of Lender dated
as of October 31, 2017.

8.
Interest Rate Cap Reserve and Security Agreement (Springing Cap) by and between
Seller and Lender dated as of October 31, 2017.

9.
UCC Statement by Seller in favor of Fannie Mae recorded November 1, 2017
(Delaware).

10.
UCC Statement by Seller in favor of Fannie Mae (DeKalb County).





***End of List***




 
Exhibit L
-1-





12411789.7        

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT AND
JOINT ESCROW INSTRUCTIONS
by and between
BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company
“SELLER”
and
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
“BUYER”




























 
 





12411789.7

--------------------------------------------------------------------------------






I SUMMARY AND DEFINITION OF BASIC
TERMS..................................................1
II
RECITALS....................................................................................................................4
III
AGREEMENT.............................................................................................................5
1.
Agreement of Purchase and
Sale..............................................................5

2.
Purchase
Price..........................................................................................5

3.
Payment of Purchase
Price.......................................................................5

4.
Conditions to Parties’
Obligations............................................................7

5.
Remedies/Liquidated
Damages..............................................................14

6.
Closing and
Escrow.................................................................................16

7.
Assumption or Cancellation of Service
Contracts..................................26

8.
Condemnation and
Casualty....................................................................27

9.
Representations and
Warranties..............................................................28

10.
AS-IS Condition of
Property...................................................................32

11.
Limited
Liability......................................................................................35

12.
Release.....................................................................................................36

13.
Notices.....................................................................................................38

14.
Entire Agreement; Participation in
Drafting............................................39

15.
Successors and
Assigns............................................................................39

16.
Severability..............................................................................................39

17.
Governing
Law........................................................................................39

18.
Modifications/Survival............................................................................39

19.
Confidentiality.........................................................................................40

20.
Dispute
Costs...........................................................................................40

21.
Time of the Essence; Business
Days.......................................................40

Page


 
(i)





12411789.7        

--------------------------------------------------------------------------------




22.
No
Recordation.......................................................................................40

23.
Signage
Removal....................................................................................41

24.
Drafts not an Offer to Enter into a Legally Binding Contract................41

25.
Multiple
Counterparts.............................................................................41

26.
Electronic
Signatures..............................................................................41

27.
Limitations on
Benefits...........................................................................41

28.
Interpretation...........................................................................................41

29.
Exhibits...................................................................................................42

30.
No Partnership/Fiduciary
Relationship...................................................42

33.
JURY TRIAL
WAIVER..........................................................................42

34.
Record Access and
Retention..................................................................42





EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY

EXHIBIT B
DEED

EXHIBIT C
FIRPTA CERTIFICATE

EXHIBIT D
BILL OF SALE

EXHIBIT E
GENERAL ASSIGNMENT

EXHIBIT F
OWNER’S AFFIDAVIT

EXHIBIT G
RENT ROLL

EXHIBIT H
LIST OF SERVICE CONTRACTS

EXHIBIT I
TENANT NOTICE LETTER

EXHIBIT J
LIST OF PERSONAL PROPERTY

EXHIBIT K
LIST OF SELLER DELIVERIES

EXHIBIT L
EXISTING LOAN DOCUMENTS



















 
(ii)





12411789.7        